Exhibit 4.3 THE SOUTHERN COMPANY EMPLOYEE SAVINGS PLAN As Amended and Restated Effective January 1, 2010 TABLE OF CONTENTS Page ARTICLE I PURPOSE 1 ARTICLE II DEFINITIONS 2 ARTICLE III PARTICIPATION 12 Eligibility Requirements 12 Participation upon Reemployment 12 No Restoration of Previously Distributed Benefits 12 Loss of Eligible Employee Status 12 Military Leave 13 ARTICLE IV ELECTIVE EMPLOYER CONTRIBUTIONS, ROTH CONTRIBUTIONS, AND VOLUNTARY PARTICIPANT CONTRIBUTIONS 14 Elective Employer Contributions and/or Roth Contributions 14 Maximum Amount of Elective Employer Contributions and/or Roth Contributions 14 Distribution of Excess Deferral Amounts 14 Additional Rules Regarding Elective Employer Contributions and/or Roth Contributions 15 Section 401(k) Nondiscrimination Tests 16 Voluntary Participant Contributions 19 Manner and Time of Payment of Elective Employer Contributions, Roth Contributions, and Voluntary Participant Contributions 19 Change in Contribution Rate 19 Change in Contribution Amount 19 Rollovers from Other Plans 19 Catch-up Contributions 20 ARTICLE V EMPLOYER MATCHING CONTRIBUTIONS 21 Amount of Employer Matching Contributions 21 Payment of Employer Matching Contributions 21 Limitations on Employer Matching Contributions and Voluntary Participant Contributions 21 Reversion of Employing Company Contributions 23 Correction of Prior Incorrect Allocations and Distributions 24 i TABLE OF CONTENTS (continued) ARTICLE VI LIMITATIONS ON CONTRIBUTIONS 25 Section 415 Limitations 25 Combination of Plans 25 ARTICLE VII SUSPENSION OF CONTRIBUTIONS 26 Suspension of Contributions 26 Resumption of Contributions 26 ARTICLE VIII INVESTMENT OF CONTRIBUTIONS 27 Investment Funds 27 Investment of Contributions 27 Investment of Earnings 27 Transfer of Assets between Funds 27 Change in Investment Direction 27 Section 404(c) Plan 27 Suspension, Discontinuance, or Restriction of Trading 28 Designated Net Litigation Distributions 28 ARTICLE IX MAINTENANCE AND VALUATION OF PARTICIPANTS’ ACCOUNTS 29 Establishment of Accounts 29 Valuation of Investment Funds 30 Rights in Investment Funds 30 ARTICLE X VESTING 31 Vesting 31 ARTICLE XI WITHDRAWALS AND LOANS 32 Withdrawals by Participants 32 Notice of Withdrawal 33 Form of Withdrawal 33 Minimum Withdrawal 33 Source of Withdrawal 33 Requirement of Hardship 34 Loans to Participants 36 ii TABLE OF CONTENTS (continued) ARTICLE XII DISTRIBUTION TO PARTICIPANTS 38 Distribution upon Retirement 38 Distribution upon Disability 38 Distribution upon Death 39 Designation of Beneficiary in the Event of Death 39 Distribution upon Termination of Employment 40 Commencement of Benefits 40 Transfer between Employing Companies 41 Distributions to Alternate Payees 41 Requirement for Direct Rollovers. 42 Consent and Notice Requirements 42 Form of Payment 43 Partial Distribution upon Termination of Employment 43 Distribution of Dividends Payable on Common Stock 43 ARTICLE XIII ADMINISTRATION OF THE PLAN 45 Membership of Administrative Committee 45 Term 45 Transaction of Business 45 Administrative Committee Responsibilities in General 45 Administrative Committee and Pension Fund Investment Review Committee as Named Fiduciaries 45 Rules for Plan Administration 46 Employment of Agents 46 Co-Fiduciaries 46 General Records 46 Liability of the Administrative Committee 46 Reimbursement of Expenses and Compensation of Administrative Committee 47 Expenses of Plan and Trust Fund 47 Responsibility for Funding Policy 47 iii TABLE OF CONTENTS (continued) Management of Assets 48 Notice and Claims Procedures 48 Bonding 48 Multiple Fiduciary Capacities 48 ARTICLE XIV TRUSTEE OF THE PLAN 49 Trustee 49 Purchase of Common Stock 49 Voting of Common Stock 49 Voting of Other Investment Fund Shares 50 Uninvested Amounts 50 Independent Accounting 50 ARTICLE XV AMENDMENT AND TERMINATION OF THE PLAN 51 Amendment of the Plan 51 Termination of the Plan 51 Merger or Consolidation of the Plan 51 ARTICLE XVI TOP HEAVY REQUIREMENTS 52 Top-Heavy Plan Requirements 52 Determination of Top-Heavy Status 52 Minimum Allocation for Top-Heavy Plan Years 53 ARTICLE XVII GENERAL PROVISIONS 54 Plan Not an Employment Contract 54 No Right of Assignment or Alienation 54 Payment to Minors and Others 54 Source of Benefits 55 Unclaimed Benefits 55 Governing Law 55 APPENDIX A - EMPLOYING COMPANIES 57 iv THE SOUTHERN COMPANY EMPLOYEE SAVINGS PLAN As Amended and Restated Effective January 1, 2009 ARTICLE I PURPOSE The purpose of the Plan is to encourage employee thrift, to supplement retirement and death benefits, and to create a competitive compensation program for employees through the establishment of a formal plan under which contributions by and on behalf of Participants are supplemented by contributions of Employing Companies.This Plan is intended to be a stock bonus plan, and all contributions made by an Employing Company to this Plan are expressly conditioned upon the deductibility of such contributions under Code Section 404.In addition, the Company Stock Fund under the Plan is also intended to be an employee stock ownership plan, as defined in Code Section 4975(e)(7) and ERISA Section 407(d)(6).The Plan was originally effective March 1, 1976.The Plan was amended and restated effective as of December 20, 2006 to provide for the merger of The Southern Company Employee Stock Ownership Plan into the Plan, as well as to incorporate a variety of plan design and other changes.The Plan was amended and restated effective as of January 1, 2009 in connection with submitting an application to the Internal Revenue Service for a favorable determination letter and to amend the Plan toclarify the requirement of providing notice to Employing Companies of changes in Employer Matching Contributions.This Plan amendment and restatement effective January 1, 2010 is made to incorporate previous amendments, to establish the Roth Contributions feature of the Plan, to make certain technical amendments to comply with legal requirements, and to delete Plan provisions which are no longer required to be stated because they have become obsolete or are no longer necessary to protect a prior plan feature. ARTICLE II DEFINITIONS All references to articles, sections, subsections, and paragraphs shall be to articles, sections, subsections, and paragraphs of this Plan unless another reference is expressly set forth in this Plan.Any words used in the masculine shall be read and be construed in the feminine where they would so apply.Words in the singular shall be read and construed in the plural, and all words in the plural shall be read and construed in the singular in all cases where they would so apply. For purposes of this Plan, unless otherwise required by the context, the following terms shall have the meanings set forth opposite such terms: 2.1“Account” shall mean the total amount credited to the account of a Participant, as described in Section ‎9.1. 2.2“Actual Contribution Percentage Test” shall mean the test described in Section ‎5.3(a). 2.3“Actual Deferral Percentage” shall mean the ratio (expressed as a percentage) of Elective Employer Contributions and/or Roth Contributions of an Eligible Participant for the Plan Year to the Eligible Participant’s compensation for the Plan Year.For the purpose of determining an Eligible Participant’s Actual Deferral Percentage for a Plan Year, the Administrative Committee may elect to consider an Eligible Participant’s compensation for (a)the entire Plan Year or (b) that portion of the Plan Year in which the Eligible Participant was eligible to make Elective Employer Contributions and/or Roth Contributions, provided that such election is applied uniformly to all Eligible Participants for the Plan Year.For purposes of this Section ‎2.3, “compensation” shall mean actual compensation for services rendered or paid by the employer to an Eligible Participant which is currently includible in the Eligible Participant’s gross income, as reported on the Eligible Participant’s Federal Income Tax Withholding Statement (Form W-2), plus (i) an Eligible Participant’s elective deferrals under Code Sections 402(g)(3) and 414(v), (ii) amounts contributed or deferred under Code Section 125 by the employer at the Eligible Participant’s election that are not includible in the Eligible Participant’s gross income, and (iii) amounts which are not includible in an Eligible Participant’s gross income by reason of Code Sections 132(f)(4) or 457.Compensation also shall be limited pursuant to Code Section 401(a)(17).The Actual Deferral Percentage of an Eligible Participant who does not have Elective Employer Contributions and/or Roth Contributions shall be zero. 2.4“Actual Deferral Percentage Test” shall mean the test described in Section ‎4.5(a). 2.5“Administrative Committee” shall mean the administrative committee appointed pursuant to Section ‎13.1 to serve as plan administrator.Its formal title is the Southern Company Employee Savings Plan Committee. 2.6“Affiliated Employer” shall mean an Employing Company and (a) any corporation which is a member of a controlled group of corporations (as defined in Code Section 414(b)) which includes such Employing Company, (b) any trade or business (whether or not incorporated) which is under common control (as defined in Code Section 414(c)) with such Employing Company, (c) any organization (whether or not 2 incorporated) which is a member of an affiliated service group (as defined in Code Section 414(m)) which includes such Employing Company, and (d) any other entity required to be aggregated with such Employing Company pursuant to regulations under Code Section 414(o).Notwithstanding the foregoing, for purposes of applying the limitations of Article VI, the term Affiliated Employer shall be adjusted as required by Code Section 415(h). 2.7“Aggregate Account” shall mean with respect to a Participant as of the Determination Date, the sum of the following: (a)the Account balance of such Participant as of the most recent valuation occurring within a twelve-month period ending on the Determination Date; (b)an adjustment for any contributions due as of the Determination Date; (c)any Plan distributions, including unrelated rollovers and plan-to-plan transfers (ones which are both initiated by the Employee and made from a plan maintained by one employer to a plan maintained by another employer), but not related rollovers or plan-to-plan transfers (ones either not initiated by the Employee or made to a plan maintained by the same employer), made within the one-year period ending on the Determination Date.The preceding sentence shall also apply to distributions under a terminated plan which if it had not been terminated would have been required to be included in an Aggregation Group.In the case of a distribution made for a reason other than severance from employment (or separation from service), death or disability, this provision shall be applied by substituting “five-year period” for “one-year period”; (d)any Employee contributions, whether voluntary or mandatory; (e)unrelated rollovers and plan-to-plan transfers to this Plan accepted prior to January 1, 1984; and (f)related rollovers and plan-to-plan transfers to this Plan. 2.8“Aggregation Group” shall mean either a Required Aggregation Group or a Permissive Aggregation Group. 2.9“Annual Addition” shall mean the amount allocated to a Participant’s Account and accounts under all defined contribution plans maintained by the Affiliated Employers during a Limitation Year that constitutes (a)Affiliated Employer contributions, (b)Voluntary Participant Contributions, (c)Roth Contributions, (d)forfeitures, if any, allocated to a Participant’s Account or accounts under all defined contribution plans maintained by the Affiliated Employers, and 3 (e)amounts described in Code Sections 415(l)(1) and 419A(d)(2). 2.10“Average Actual Deferral Percentage” shall mean the average (expressed as a percentage) of the Actual Deferral Percentages of the Eligible Participants in a group. 2.11“Average Contribution Percentage” shall mean the average (expressed as a percentage) of the Contribution Percentages of the Eligible Participants in a group. 2.12“Beneficiary” shall mean any person(s) who, or estate(s), trust(s), or organization(s) which, in accordance with the provisions of Section ‎12.4, become entitled to receive benefits upon the death of a Participant. 2.13“Board of Directors” shall mean the Board of Directors of Southern Company Services, Inc. 2.14“Break-in-Service Date” means the earlier of: (a)the date on which an Employee terminates employment, is discharged, retires, or dies; or (b)the last day of an approved leave of absence including any extension. In the case of an individual who is absent from work for maternity or paternity reasons, such individual shall not incur a Break-in-Service Date earlier than the expiration of the second anniversary of the first date of such absence; provided, however, that the twelve-consecutive-month period beginning on the first anniversary of the first date of such absence shall not constitute a Year of Service.For purposes of this paragraph, an absence from work for maternity or paternity reasons means an absence (a) by reason of the pregnancy of the Employee, (b) by reason of a birth of a child of the Employee, (c) by reason of the placement of a child with the Employee in connection with the adoption of such child by such Employee, or (d) for purposes of caring for such child for a period beginning immediately following such birth or placement. 2.15“Catch-up Contributions” shall mean contributions made pursuant to Section 4.11 during the Plan Year by an Employing Company, at the election of the Participant, in lieu of cash compensation and shall include contributions made pursuant to a salary reduction agreement. 2.16“Catch-up Roth Contributions” shall mean contributions made pursuant to Section 4.11 during the Plan Year, at the election of the Participant, in lieu of all or a portion of the Catch-up Contributions that a Participant is otherwise entitled to make to the Plan and which is treated by the Participant as includible in the Participant’s gross income pursuant to Code Section 402A at the time the Participant would have received the amount in cash if the Participant had not made such an election. 2.17“Code” shall mean the Internal Revenue Code of 1986, as amended, or any successor statute, and the rulings and regulations promulgated thereunder.In the event an amendment to the Code renumbers a section of the Code referred to in this Plan, any such reference automatically shall become a reference to such section as renumbered. 2.18“Common Stock” shall mean the common stock of The Southern Company. 4 2.19“Company” shall mean Southern Company Services, Inc., and its successors. 2.20“Company Stock Fund” shall mean the fund under the Plan invested in Common Stock as described in Section ‎8.1. 2.21“Compensation” shall mean the salary or wages of a Participant, including all amounts contributed by an Employing Company to The Southern Company Flexible Benefits Plan on behalf of a Participant pursuant to a salary reduction arrangement under such plan, plus monthly shift and monthly seven-day schedule differentials, geographic premiums, monthly customer service premiums, monthly nuclear plant premiums, sales commissions paid under a sales commission payment program sponsored by an Employing Company for sales commissioned based employees, military differential pay, and overtime pay resulting from fluctuations in a Participant’s weekly hours worked pursuant to a pre-determined flexible work schedule established or approved by an Employing Company that is intended to produce, on average, forty (40) hour work weeks, and before deduction of taxes, social security, etc., but excluding all awards under any incentive pay plans sponsored by the Employing Company, overtime pay (except as specifically included above), any hourly shift differentials, substitution pay, such amounts which are reimbursements to a Participant paid by any Employing Company, including but not limited to, reimbursement for such items as moving expenses and travel and entertainment expenses, and imputed income for automobile expenses, tax preparation expenses and health and life insurance premiums paid by the Employing Company.Compensation shall include the above such amounts paid after an Employee's severance from employment, provided the amounts are paid by the later of 2½ months after severance from employment or the end of the Limitation Year that includes the date of severance, and provided, further that Compensation shall not include any amounts paid after an Employee's severance from employment for unused accrued leave, pursuant to a deferred compensation plan, or as severance pay. The Compensation of each Participant taken into account for purposes of this Plan shall not exceed the applicable limit under Code Section 401(a)(17). 2.22“Contribution Percentage” shall mean the ratio (expressed as a percentage), of the sum of the Voluntary Participant Contributions and Employer Matching Contributions under the Plan of the Eligible Participant for the Plan Year to the Eligible Participant’s compensation for the Plan Year.For the purpose of determining an Eligible Participant’s Contribution Percentage for a Plan Year, the Administrative Committee may elect to consider an Eligible Participant’s compensation for (a) the entire Plan Year or (b) that portion of the Plan Year in which the individual is an Eligible Participant, provided that such election is applied uniformly to all Eligible Participants for the Plan Year.For purposes of this Section ‎2.22, “compensation” shall mean actual compensation for services rendered or paid by the employer to an Eligible Participant which is currently includible in the Eligible Participant’s gross income, as reported on the Eligible Participant’s Federal Income Tax Withholding Statement (Form W-2), plus (i) an Eligible Participant’s elective deferrals under Code Sections 402(g)(3) and 414(v), (ii)amounts contributed or deferred under Code Section 125 by the employer at the Eligible Participant’s election that are not includable in the Eligible Participant’s gross income, and (iii)amounts which are not includable in an Eligible Participant’s gross income by reason of Code Sections 132(f)(4) or 457.Compensation also shall be limited pursuant to Code Section 401(a)(17).The Contribution Percentage of an Eligible Participant who does not make Voluntary Participant Contributions or have Employer Matching Contributions shall be zero. 5 2.23“Determination Date” shall mean with respect to a Plan Year, the last day of the preceding Plan Year. 2.24“Determination Year” shall mean the Plan Year being tested. 2.25“Direct Rollover” shall mean a payment by the Plan to the Eligible Retirement Plan specified by the Distributee. 2.26“Distributee” shall include an Employee or former Employee.In addition, Distributee shall include the Employee’s or former Employee’s surviving spouse, the Employee’s or former Employee’s spouse or former spouse who is an alternate payee under a qualified domestic relations order (as defined in Code Section 414(p)), and, for Plan Years beginning on or after January 1, 2007, the Employee’s or former Employee’s Beneficiary or Beneficiaries. 2.27“Elective Employer Contribution” shall mean contributions made pursuant to Section ‎4.1 during the Plan Year on behalf of a Participant by an Employing Company, at the election of the Participant, in lieu of cash compensation and shall include contributions made pursuant to a salary reduction agreement. 2.28“Eligible Employee” shall mean an Employee who is employed by an Employing Company and (a) who was eligible to be included in the Plan on January 1, 1991, or (b) who is a regular full-time or regular part-time employee, and excluding: (1)an individual who is classified by an Employing Company as a leased employee, regardless of whether such classification is determined to be in error; (2)any Employee who is represented by a collective bargaining agent unless the representatives of his bargaining unit and the Employing Company mutually agree to participation in the Plan subject to its terms by members of his bargaining unit; (3)an individual who is a cooperative education employee; and (4)an individual who is classified by the Employing Company as a temporary employee (who was not eligible to be included in the Plan on January 1, 1991) or an independent contractor, regardless of whether such classification is determined to be in error.Effective September 1, 1998, any individual classified by the Employing Company as a temporary employee shall be excluded from the Plan, regardless of any prior inclusion in the Plan and regardless of whether the “temporary employee” classification is determined to be in error. 2.29“Eligible Participant” shall mean an Eligible Employee who is authorized to have Elective Employer Contributions, Roth Contributions, and/or Voluntary Participant Contributions allocated to his Account for the Plan Year. 2.30“Eligible Retirement Plan” shall mean an individual retirement account described in Code Section 408(a), an individual retirement annuity described in Code Section 408(b), an 6 annuity plan described in Code Section 403(a), a plan described in Code Section 403(b), a plan described in Code Section 457(b) which is maintained by a state, an agency or instrumentality of a state or political subdivision of a state and which agrees to separately account for amounts transferred into such plan from this Plan, a qualified trust described in Code Section 401(a) that accepts the Distributee’s Eligible Rollover Distribution, or, effective as of January 1, 2008, a Roth IRA described in Code Section 408A. 2.31“Eligible Rollover Distribution” shall mean any distribution of all or any portion of the balance to the credit of the Distributee, except that an Eligible Rollover Distribution does not include:(a) any distribution that is one of a series of substantially equal periodic payments (not less frequently than annually) made for the life (or life expectancy) of the Distributee, the joint lives (or joint life expectancies) of the Distributee and the Distributee’s Beneficiary, or for a specified period of 10 years or more; (b) any distribution to the extent such distribution is required under Code Section 401(a)(9); (c) any hardship distribution described in Code Section 401(k)(2)(B)(i)(IV); and (d)for Plan Years prior to January 1, 2008, the portion of any distribution from a designated Roth account as defined in Code Section 402A. 2.32“Employee” shall mean each individual who is employed by an Affiliated Employer under common law and each individual who is required to be treated as an employee pursuant to the “leased employee” rules of Code Section 414(n) other than a leased employee described in Code Section 414(n)(5). 2.33“Employee Stock Ownership Plan” shall mean The Southern Company Employee Stock Ownership Plan, as such plan existed prior to December 20, 2006. 2.34“Employer Matching Contribution” shall mean a contribution attributable to each Participant made by an Employing Company pursuant to Section ‎5.1 with respect to Elective Employer Contributions, Roth Contributions, and Voluntary Participant Contributions each payroll period. 2.35“Employing Company” shall mean the Company and any affiliate or subsidiary of The Southern Company which the Board of Directors may from time to time determine to bring under the Plan and which shall adopt the Plan, and any successor of them.The Employing Companies are set forth on Appendix A to the Plan as updated from time to time.No such entity shall be treated as an Employing Company prior to the date it adopts the Plan. 2.36“Enrollment Date” shall mean the first day of each payroll period. 2.37“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as amended, or any successor statute, and the rulings and regulations promulgated thereunder.In the event an amendment to ERISA renumbers a section of ERISA referred to in this Plan, any such reference automatically shall become a reference to such section as renumbered. 2.38“Excess Aggregate Contributions” shall mean the amount referred to in Code Section 401(m)(6)(B) with respect to a Participant.In no event may the Excess Aggregate Contributions for any Highly Compensated Employee exceed the amount of the Employer Matching Contributions and/or Voluntary Participant Contributions of the Highly Compensated Employee for the Plan Year. 7 2.39“Excess Deferral Amount” shall mean the amount of Elective Employer Contributions and/or Roth Contributions for a calendar year that exceed the Code Section 402(g) limits as allocated to this Plan pursuant to Section ‎4.3(b). 2.40“Excess Deferral Contributions” shall mean the amount of Elective Employer Contributions and/or Roth Contributions of a Highly Compensated Employee referred to in Code Section 401(k)(8)(B). 2.41“Highly Compensated Employee” shall mean (in accordance with and subject to Code Section 414(q) and any regulations, rulings, notices or procedures thereunder), with respect to any Plan Year:(1) any Employee who was a five percent (5%) owner of The Southern Company or an Affiliated Employer (as determined pursuant to Code Section 416) during the Plan Year or the immediately preceding Plan Year, or (2) any Employee who had compensation in excess of $110,000 in the preceding Plan Year.The $110,000 amount shall be adjusted for inflation and for short Plan Years, pursuant to Code Section 414(q).The Employer may, at its election, limit Employees who had compensation in excess of $110,000 to only those Employees who fall within the “top-paid group,” as defined in Code Section 414(q) excluding those employees described in Code Section 414(q)(8) for such purpose.In determining whether an Employee is a Highly Compensated Employee, the Administrative Committee may make any elections authorized under applicable regulations, rulings, notices, or revenue procedures.For purposes of this Section ‎2.41, “compensation” shall mean compensation within the meaning of Code Section 415(c)(3). 2.42“Hour of Service” shall mean each hour for which an Employee is paid, or entitled to payment, for the performance of duties for an Affiliated Employer. 2.43“Investment Fund” shall mean any one of the funds described in Article VIII which constitutes part of the Trust Fund. 2.44“Key Employee” shall mean any Employee or former Employee (and his Beneficiary) who is a key employee within the meaning of Code Section 416(i)(1). 2.45“Limitation Year” shall mean the Plan Year. 2.46“Look-Back Year” shall mean the Plan Year preceding the Determination Year. 2.47“Mirant” shall mean Mirant Corporation, any subsidiary of Mirant Corporation, or any successor thereto. 2.48“Non Highly Compensated Employee” shall mean an Employee who is not a Highly Compensated Employee. 2.49“Normal Retirement Date” shall mean the first day of the month following a Participant’s sixty-fifth (65th) birthday. 2.50“One-Year Break in Service” shall mean each twelve-consecutive-month period within the period commencing with an Employee’s Break-in-Service Date and ending on the date the Employee is again credited with an Hour of Service. 8 2.51“Participant” shall mean (a)an Eligible Employee who has elected to participate in the Plan as provided in Article III and whose participation in the Plan at the time of reference has not been terminated as provided in the Plan, (b)an Employee or former Employee who has ceased to be a Participant under (a) above, but for whom an Account is maintained under the Plan, (c)an Eligible Employee who has made a Rollover Contribution to this Plan to the extent that the Provisions of the Plan apply to such Rollover Contribution of the Eligible Employee, (d)an Employee or former Employee for whom an Account is maintained for amounts transferred to the Plan from the Performance Sharing Plan, and (e)an Employee or former Employee for whom an Account is maintained for amounts transferred to the Plan from the Employee Stock Ownership Plan. 2.52“Pension Fund Investment Review Committee” shall mean the Pension Fund Investment Review Committee of The Southern Company System appointed pursuant to Section‎13.4. 2.53“Performance Sharing Plan” shall mean The Southern Company Performance Sharing Plan, as such plan existed prior to June 21, 2002. 2.54“Permissive Aggregation Group” shall mean a group of plans consisting of the Required Aggregation Group and, at the election of the Affiliated Employers, such other plan or plans not required to be included in the Required Aggregation Group, provided the resulting group, taken as a whole, would continue to satisfy the provisions of Code Section 401(a)(4) and 410. 2.55“Plan” shall mean The Southern Company Employee Savings Plan, as described herein or as from time to time amended. 2.56“Plan of Reorganization” shall mean the Second Amended Joint Chapter 11 Plan of Reorganization for Mirant Corporation and its Affiliated Debtors. 2.57“Plan Year” shall mean the twelve-month period commencing January 1st and ending on the last day of December next following. 2.58“Present Value of Accrued Retirement Income” shall mean an amount determined solely for the purpose of determining if the Plan, or any other plan included in a Required Aggregation Group of which the Plan is a part, is top heavy in accordance with Code Section 416. 2.59“Required Aggregation Group” shall mean those plans that are required to be aggregated as determined under this Section ‎2.59.In determining a Required Aggregation Group hereunder, each plan of the Affiliated Employers in which a Key Employee is a participant and each other plan of the Affiliated Employers which enables any plan in which a Key Employee participates to meet the requirements of Code Section 410 or 401(a)(4) will be required to be aggregated. 2.60“Rollover Contribution” shall mean that portion of an eligible rollover distribution that an Eligible Employee elects to contribute to this Plan in accordance with the requirements of Section ‎4.10.The Plan will accept a direct rollover of an eligible rollover distribution from (a)a qualified plan described in Code Section 401(a) or 403(a), (b)an annuity contract described in 9 Code Section 403(b), or (c)an eligible plan under Code Section 457(b).In addition, the Plan will accept a Rollover Contribution from a conduit individual retirement account or annuity (“IRA”).However, in no event shall the Plan accept Roth contributions from a Roth IRA as described in Code Section 408A as a Rollover Contribution. 2.61“Roth Contribution” shall mean contributions made pursuant to Section 4.1 during the Plan Year, at the election of the Participant, in lieu of all or a portion of the Elective Employer Contribution that a Participant is otherwise entitled to make to the Plan and which is treated by the Participant as includible in the Participant’s gross income pursuant to Code Section 402A at the time the Participant would have received the amount in cash if the Participant had not made such an election. 2.62“Super-Top-Heavy Group” shall mean an Aggregation Group that would be a Top-Heavy Group if 90% were substituted for 60% in Section ‎2.64. 2.63“Surviving Spouse” shall mean the person to whom the Participant is married on the date of his death, if such spouse is then living, provided that the Participant and such spouse shall have been married throughout the one (1) year period ending on the date of the Participant’s death. 2.64“Top-Heavy Group” shall mean an Aggregation Group in which, as of the Determination Date, the sum of: (a)the Present Value of Accrued Retirement Income of Key Employees under all defined benefit plans included in that group, and (b)the Aggregate Accounts of Key Employees under all defined contribution plans included in the group, exceeds 60% of a similar sum determined for all employees. 2.65“Trust” or “Trust Fund” shall mean the trust established pursuant to the Trust Agreement. 2.66“Trust Agreement” shall mean the trust agreement between the Company and the Trustee, as described in Article XIV. 2.67“Trustee” shall mean the person or corporation designated as trustee under the Trust Agreement, including any successor or successors. 2.68“Valuation Date” shall mean each business day of the New York Stock Exchange. 2.69“Voluntary Participant Contribution” shall mean a contribution made pursuant to Section ‎4.6 during the Plan Year. 2.70“Year of Service” shall mean a twelve-month period of employment as an Employee, including any fractions thereof.Calculation of the twelve-month periods shall commence with the Employee’s first day of employment, which is the date on which an Employee first performs an Hour of Service, and shall terminate on his Break-in-Service Date.Thereafter, if he has more than one period of employment as an Employee, his Years of Service for any subsequent period shall commence with the Employee’s reemployment date, which is the first date following a Break-in-Service Date on which the Employee performs an Hour of 10 Service, and shall terminate on his next Break-in-Service Date.An Employee who has a Break-in-Service Date and resumes employment with the Affiliated Employers within twelve months of his Break-in-Service Date shall receive a fractional Year of Service for the period of such cessation of employment. Notwithstanding anything in this Section ‎2.70 to the contrary, an Employee shall not receive credit for more than one Year of Service with respect to any twelve-consecutive-month period. 11 ARTICLE III PARTICIPATION 3.1Eligibility Requirements.Each Eligible Employee who was an active Participant on December 31, 2009 shall continue to be an active Participant in the Plan on January 1, 2010, provided he remains an Eligible Employee.Each other Eligible Employee may elect to participate in the Plan as of any Enrollment Date after the Employee’s first day of employment as an Eligible Employee or as soon as administratively practicable thereafter.An Eligible Employee shall make an election to participate by authorizing deductions from or reduction of his Compensation as contributions to the Plan in accordance with Article IV, and directing the investment of such contributions in accordance with Article VIII.Such Compensation deduction and/or reduction authorization and investment direction shall be made in accordance with the procedures established by the Administrative Committee. 3.2Participation upon Reemployment.If an Employee terminates his employment with an Affiliated Employer and is subsequently reemployed as an Eligible Employee, he may elect to become an active Participant in the Plan as of the date of his reemployment or as soon as administratively practicable thereafter. 3.3No Restoration of Previously Distributed Benefits.A Participant who has terminated his employment with the Affiliated Employers and who has received a distribution of the amount credited to his Account pursuant to Section ‎12.5 shall not be entitled to restore the amount of such distribution to his Account if he is reemployed and again becomes a Participant in the Plan. A Participant whose benefit under the Plan was transferred to a qualified plan maintained by Mirant Services, LLC as a result of the spin-off of Mirant from the Southern Company controlled group on April 2, 2001 shall not be entitled to restoration of the amount of such transfer upon his subsequent reemployment by an Affiliated Employer. Notwithstanding the foregoing, a Participant who terminated employment at a time when he was zero percent (0%) vested in his account under the Performance Sharing Plan and was deemed cashed-out of the Performance Sharing Plan, and who returns to the employ of an Affiliated Employer before incurring five (5) consecutive One-Year Breaks in Service shall be deemed to have bought back into this Plan and shall be entitled to a restoration of his benefits attributable to amounts under the Performance Sharing Plan, unadjusted for any subsequent gains or losses. 3.4Loss of Eligible Employee Status.If a Participant loses his status as an Eligible Employee, but remains an Employee, such Participant shall be ineligible to participate and shall be deemed to have elected to suspend his Voluntary Participant Contributions, Elective Employer Contributions, and/or Roth Contributions. 12 3.5Military Leave. (a)Notwithstanding any provision of the Plan to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided in accordance with Code Section 414(u).Loan repayments may be suspended under the Plan as permitted under Code Section 414(u)(4). (b)For purposes of Code Section 401(k)(2)(B)(i)(I), effective January 1, 2009, a Participant is treated as having been severed from employment during any period such Participant is performing service in the Uniform Services described in Code Section 3401(h)(2)(A).If such a Participant elects to receive a distribution by reason of severance from employment, the Participant may not make an Elective Employer Contribution and/or Roth Contribution or other employee contribution during the six-month period beginning on the date of any such distribution. (c)A Participant is entitled to receive a “qualified reservist distribution” provided the Participant meets the following requirements:(i) he is ordered or called to active military duty after September 11, 2001; (ii) the distribution is from amounts attributable to Elective Employer Contributions and, effective January 1, 2010, Roth Contributions; (iii) the Participant is a member of a reserve component, as defined in Section 101 of Title 37, United States Code, and was ordered or called to active duty for a period in excess of 179 days or for an indefinite period; and (iv) the Participant, in a manner prescribed by the Administrative Committee, makes an election to receive a distribution of his Elective Employer Contributions and/or, effective January 1, 2010, Roth Contributions during the period beginning on the date the Participant is ordered or called to active duty and ending at the close of such active duty period. 13 ARTICLE IV ELECTIVE EMPLOYER CONTRIBUTIONS, ROTH CONTRIBUTIONS, AND VOLUNTARY PARTICIPANT CONTRIBUTIONS 4.1Elective Employer Contributions and/or Roth Contributions.Subject to the combined limitation on Elective Employer Contributions and/or Roth Contributions and Voluntary Participant Contributions under Section ‎4.6, an Eligible Employee who meets the participation requirements of Article III may elect in accordance with the procedures established by the Administrative Committee to have his Compensation contributed and/or reduced as Elective Employer Contribution and/or Roth Contribution to be contributed to his Account under the Plan, as the case may be, by a whole percentage of his Compensation, which percentage shall not be less than one percent (1%) nor more than twenty-five percent (25%) of his Compensation, except to the extent permitted under Section ‎4.11 of the Plan and Code Section 414(v). 4.2Maximum Amount of Elective Employer Contributions and/or Roth Contributions.Subject to Section ‎4.11, the maximum amount of Elective Employer Contributions and/or Roth Contributions of a Participant that may be made during any Plan Year to this Plan or any other qualified plan maintained by an Employing Company shall not exceed the dollar limitation set forth in Code Section 402(g) in effect at the beginning of such Plan Year. 4.3Distribution of Excess Deferral Amounts (a)In General.Notwithstanding any other provision of the Plan, Excess Deferral Amounts and income allocable thereto shall be distributed (and any corresponding Employer Matching Contributions shall be forfeited) no later than April 15, 2007, and each April 15 thereafter, to Participants who allocate (or are deemed to allocate) such amounts to this Plan pursuant to (b) below for the preceding calendar year.In the event that a Participant has Excess Deferral Amounts and has made both Elective Employer Contributions and Roth Contributions, the Plan shall distribute Elective Employer Contributions first.Excess Deferral Amounts that are distributed shall not be treated as an Annual Addition.Any Employer Matching Contributions forfeited pursuant to this subsection ‎(a) shall be applied, subject to Section ‎6.1, toward funding Employing Company contributions (for the Plan Year immediately following the Plan Year to which such forfeited Employer Matching Contributions relate) or distributed, as directed by the Administrative Committee, to the extent permitted by applicable law. (b)Assignment.The Participant’s allocation of amounts in excess of the Code Section 402(g) limits to this Plan shall be in writing; shall be submitted to the Administrative Committee no later than March 1; shall specify the Participant’s Excess Deferral Amount for the preceding calendar year; and shall be accompanied by the Participant’s written statement that if such amounts are not distributed, such Excess Deferral Amount, when added to amounts deferred under other plans or arrangements described in Code Section 401(k), 408(k), 408(p), 402(h)(1)(B), 457, 501(c)(18), or 403(b), exceeds the limit imposed on the Participant by Code Section 402(g) for the year in which the deferral occurred.A Participant is deemed to notify the Administrative Committee of any Excess Deferral Amounts that arise by taking into account only those deferrals under this Plan and any other plans of an Affiliated Employer. 14 (c)Determination of Income or Loss.The Excess Deferral Amount distributed to a Participant with respect to a calendar year shall be adjusted for any income or loss through the end of the current Plan Year (subject to Section 4.3(d) below) pursuant to the method of allocating income determined by the Administrative Committee.The income or loss allocable to Excess Deferral Amounts is the sum of: (1)income or loss allocated to the Participant’s Account for the taxable year multiplied by a fraction, the numerator of which is such Participant’s Excess Deferral Amount for the year and the denominator is the Participant’s Account balance attributable to Elective Employer Contributions and/or Roth Contributions, minus any income or plus any loss occurring during the Plan Year; and (2)if the Administrative Committee shall determine in its sole discretion, ten percent (10%) of the amount determined under (1) above multiplied by the number of whole calendar months between the end of the Plan Year and the date of the distribution, counting the month of distribution if distribution occurs after the 15th of the month. Notwithstanding the above, the Administrative Committee may designate any reasonable method for computing the income or loss allocable to Excess Deferral Amounts, provided that the method does not violate Code Section 401(a)(4), is used consistently for all Participants and for all corrective distributions under the Plan for the Plan Year, and is used by the Plan for allocating income or loss to Participants’ Accounts. (d)Maximum Distribution Amount.The Excess Deferral Amount, which would otherwise be distributed to the Participant, shall, if there is a loss allocable to such Excess Deferral Amount, in no event be less than the lesser of the Participant’s Account under the Plan attributable to Elective Employer Contributions and/or Roth Contributions or the Participant’s Elective Employer Contributions and/or Roth Contributions for the Plan Year. 4.4Additional Rules Regarding Elective Employer Contributions and/or Roth Contributions. (a)Salary reduction agreements shall be governed by the following: (1)A salary reduction agreement shall apply to payroll periods during which such salary reduction agreement is in effect.The Administrative Committee, in its discretion, may establish administrative procedures whereby the actual reduction in Compensation may be made to coincide with each payroll period of the Employing Company, or at such other times as the Administrative Committee may determine. (2)The Employing Company may amend or revoke its salary reduction agreement with any Participant at any time, if the Employing Company determines that such revocation or amendment is necessary to ensure that a Participant’s additions for any Plan Year will not exceed the limitations 15 of Sections ‎4.2 and ‎6.1 of the Plan or to ensure that the Actual Deferral Percentage Test is satisfied. (b)Roth Contribution elections shall be governed by the following: (1)Roth Contribution elections shall apply to payroll periods during which such elections are in effect.The Administrative Committee, in its discretion, may establish administrative procedures whereby the actual contribution of Compensation may be made to coincide with each payroll period of the Employing Company, or at such other times as the Administrative Committee may determine. (2)The Employing Company may amend or revoke the Roth Contribution election of any Participant at any time, if the Employing Company determines that such revocation or amendment is necessary to ensure that a Participant’s additions for any Plan Year will not exceed the limitations of Sections ‎4.2 and ‎6.1 of the Plan or to ensure that the Actual Deferral Percentage Test is satisfied. (c)Except as required under ‎(a)(2) and (b)(2) above, and under Section ‎4.5(b) below, no amounts attributable to Elective Employer Contributions and/or Roth Contributions may be distributed to a Participant or his Beneficiary from his Account prior to the earlier of: (1)the severance from employment, death or disability of the Participant; (2)the attainment of age 59½ by the Participant; (3)the termination of the Plan without establishment of a successor plan; or (4)a financial hardship of the Participant pursuant to Section ‎11.6 of the Plan. 4.5Section 401(k) Nondiscrimination Tests. (a)Actual Deferral Percentage Test.The Plan shall satisfy the non­discrimination test of Code Section 401(k)(3), under which no Elective Employer Contributions and/or Roth Contributions shall be made that would cause the Actual Deferral Percentage for Eligible Participants who are Highly Compensated Employees to exceed the following: (1)The Average Actual Deferral Percentage for the Eligible Participants who are Highly Compensated Employees in the current Plan Year shall not exceed the Average Actual Deferral Percentage for the prior Plan Year for Eligible Participants who were Non Highly Compensated Employees for the prior Plan Year multiplied by 1.25; or 16 (2)The Average Actual Deferral Percentage for Eligible Participants who are Highly Compensated Employees in the current Plan Year shall not exceed the Average Actual Deferral Percentage for Eligible Participants who were Non Highly Compensated Employees in the prior Plan Year multiplied by two (2), provided that the Average Actual Deferral Percentage for Eligible Participants who are Highly Compensated Employees in the current Plan Year does not exceed the Average Actual Deferral Percentage for the prior Plan Year for Eligible Participants who were Non Highly Compensated Employees in the prior Plan Year by more than two (2) percentage points. (b)Distribution of Excess Deferral Contributions. (1)In General.The Excess Deferral Contributions for a Highly Compensated Employee for a Plan Year which are to be distributed shall be distributed such that the Highly Compensated Employee with the highest amount of Elective Employer Contributions and/or Roth Contributions for the Plan Year shall be reduced to the extent required to: (A)distribute the total amount of Excess Deferral Contribu­tions, or (B)cause the amount of such Highly Compensated Employee’s Elective Employer Contributions and/or Roth Contributions to equal the amount of Elective Employer Contributions and/or Roth Contributions of the Highly Compensated Employee with the next highest amount of Elective Employer Contributions and/or Roth Contributions for the Plan Year. This process must be repeated until all Excess Deferral Contributions are distributed. In the event that a Participant has Excess Deferral Contributions and has made both Elective Employer Contributions and Roth Contributions, the Plan shall distribute Elective Employer Contributions first. Excess Deferral Contributions plus any income and minus any loss allocable thereto shall be distributed (and any corresponding Employer Matching Contribution shall be forfeited) to Participants having such Excess Deferral Contributions within two and one-half (2½) months after the last day of the Plan Year in which such excess amounts arose, and in any event not later than the last day of the Plan Year following the close of the Plan Year for which such contributions were made. Distribution of Excess Deferral Contributions shall be made to Highly Compensated Employees in accordance with this Section ‎4.5‎(b).Any Employer Matching Contributions forfeited pursuant to this Subsection ‎(b)‎(1) shall be applied, subject to Section ‎6.1, toward funding Employing Company contributions (for the Plan Year immediately following the Plan Year to which such forfeited Employer Matching Contributions relate) or distributed, as directed by the Administrative Committee, to the extent permitted by applicable law. (2)Determination of Income or Loss.Excess Deferral Contributions to be distributed shall be adjusted for any income or loss through the end of the current Plan Year (subject to Section 4.5(b)(3) below) pursuant to the method of 17 allocating income determined by the Administrative Committee.The income or loss allocable to such Excess Deferral Contributions is the sum of: (A)income or loss allocated to the Participant’s Account for the taxable year multiplied by a fraction, the numerator of which is the Participant’s Excess Deferral Contributions to be distributed for the year and the denominator is the Participant’s Account balance attributable to Elective Employer Contributions and/or Roth Contributions, minus any income or plus any loss occurring during the Plan Year; and (B)if the Administrative Committee shall determine in its sole discretion, ten percent (10%) of the amount determined under (A) above multiplied by the number of whole calendar months between the end of the Plan Year and the date of the distribution, counting the month of distribution if distribution occurs after the 15th of the month. Notwithstanding the above, the Administrative Committee may designate any reasonable method for computing the income or loss allocable to Excess Deferral Contributions, provided that the method does not violate Code Section 401(a)(4), is used consistently for all Participants and for all corrective distributions under the Plan for the Plan Year, and is used by the Plan for allocating income or loss to Participants’ Accounts.The Plan will not fail to use a reasonable method for computing the income and loss allocable to Excess Deferral Contributions merely because the income and loss allocable to Excess Deferral Contributions is determined on a date that is no more than seven (7) days before the distribution. (3)Maximum Distribution Amount.The Excess Deferral Contributions which would otherwise be distributed to the Participant shall be adjusted for income; shall be reduced, in accordance with regulations, by the Excess Deferral Amount distributed to the Participant; and shall, if there is a loss allocable to the Excess Deferral Contributions, in no event be less than the lesser of the Participant’s Account under the Plan attributable to Elective Employer Contributions and/or Roth Contributions or the Participant’s Elective Employer Contributions and/or Roth Contributions for the Plan Year. (c)Special Rules. (1)For purposes of this Section ‎4.5, the Actual Deferral Percentage for any Eligible Participant who is a Highly Compensated Employee for the Plan Year and who is eligible to have deferral contributions allocated to his account under two (2) or more plans or arrangements described in Code Section 401(k) that are maintained by an Affiliated Employer shall be determined as if all such deferral contributions were made under a single arrangement. If a Highly Compensated Employee participates in two (2) or more cash or deferred arrangements that have different plan years, all cash or deferred contributions made under such arrangements with or within the same calendar year shall be treated as a single arrangement.Notwithstanding the foregoing, certain plans shall be treated as separate if mandatorily disaggregated under Code Section 401(k).For purposes of the Actual Deferral Percentage Test under this 18 Section ‎4.5, the Company Stock Fund shall not be treated as a separate arrangement. (2)In the event that this Plan satisfies the requirements of Code Section 401(k), 401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one or more other plans satisfy the requirements of Code Section 401(k), 401(a)(4), or 410(b) only if aggregated with this Plan, then the actual deferral percentages shall be determined as if all such plans were a single plan. 4.6Voluntary Participant Contributions.An Eligible Employee who meets the participation requirements of Article III may elect in accordance with the procedures established by the Administrative Committee to contribute to his Account a Voluntary Participant Contribution consisting of any whole percentage of his Compensation, which percentage is not less than one percent (1%) nor more than twenty-five percent (25%) of his Compensation.The maximum Voluntary Participant Contribution shall be reduced by the percent, if any, which is contributed as an Elective Employer Contribution and/or Roth Contribution attributable to such Participant under Section‎4.1.The Employing Company may amend or revoke the Voluntary Participant Contribution election of any Participant at any time, if the Employing Company determines that such revocation or amendment is necessary to ensure that a Participant’s additions for any Plan Year will not exceed the limitations of Section ‎6.1 of the Plan or to ensure that the Actual Contribution Percentage Test is satisfied. 4.7Manner and Time of Payment of Elective Employer Contributions, Roth Contributions, and Voluntary Participant Contributions.Contributions made in accordance with Sections ‎4.1 and ‎4.6 will be made only through payroll deductions and will be effective as of the payroll period commencing as soon as practicable after the date on which the Participant elects to commence participation in the Plan.Contributions shall be remitted to the Trustee as of the earliest date on which such contributions can reasonably be segregated from each Employing Company’s general assets, but in any event not later than the fifteenth (15th) business day of the month following the month during which such amounts would otherwise have been payable to the Participant in cash or such earlier time as may be prescribed by applicable law. 4.8Change in Contribution Rate.A Participant may prospectively change the percentage of his Compensation that he has authorized as the Elective Employer Contribution, Roth Contribution, and/or Voluntary Participant Contribution to another permissible percentage in accordance with the procedures established by the Administrative Committee.Such election shall be effective as soon as practicable after it is made. 4.9Change in Contribution Amount.In the event of a change in the Compensation of a Participant, the percentage of the Elective Employer Contribution, Roth Contribution, and/or Voluntary Participant Contribution currently in effect shall be applied as soon as practicable with respect to such changed Compensation without action by the Participant. 4.10Rollovers from Other Plans.An Eligible Employee who has received a distribution of his interest in a retirement plan of a former employer, or a distribution of the interest of his deceased spouse in a retirement plan of his spouse’s former employer, under circumstances meeting the requirements of Code Section 402(c)(4) relating to eligible rollover distributions from qualified plans, including plans established under Code Section 403(b) or 457(b), may elect to deposit all or any portion (as designated by such Eligible Employee) of the 19 amount of such distribution as a Rollover Contribution to this Plan, provided that prior to January 1, 2010, such Rollover Contribution shall not include a rollover from a Roth account as defined in Code Section 402A.A Rollover Contribution may be made only within sixty (60) days following the date the Eligible Employee receives the distribution from the plan of his former employer (or within such additional period as may be provided under Code Section 408 if the Eligible Employee shall have made a timely deposit of the distribution in an individual retirement account). The Administrative Committee shall establish rules and procedures to implement this Section ‎4.10, including without limitation, such procedures as may be appropriate to permit the Administrative Committee to verify the tax qualified status of the plan of the former employer and compliance with any applicable provisions of the Code relating to such contributions.The amount contributed to the Trustee pursuant to this Section ‎4.10 shall be placed in the Eligible Employee’s Rollover Contribution subaccount for the benefit of the Eligible Employee pursuant to Section ‎9.1.The Eligible Employee shall have a fully vested interest in the balance of his Rollover Contribution subaccount at all times and such Rollover Contribution subaccount shall share in the earnings, gains, and losses of the Trust Fund as set forth in Article IX of the Plan.An Employee shall be entitled to a distribution of his Rollover Contribution subaccount pursuant to the applicable provisions of Article XI and Article XII hereof. 4.11Catch-up Contributions.All Eligible Participants who will have attained age fifty (50) before the close of the taxable year shall be eligible to make Catch-up Contributions and Catch-up Roth Contributions in accordance with, and subject to the limitations of, Code Section 414(v).Such Catch-up Contributions and Catch-up Roth Contributions shall not be taken into account for purposes of the provisions of the Plan implementing the required limitations of Code Sections 402(g) and 415.The Plan shall not be treated as failing to satisfy the provisions of the Plan implementing the requirements of Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable, by reason of making of such Catch-up Contributions and Catch-up Roth Contributions.Catch-up Contributions and Catch-up Roth Contributions shall be made in such dollar amounts as elected by the Participant in accordance with the procedures established by the Administrative Committee. 20 ARTICLE V EMPLOYER MATCHING CONTRIBUTIONS 5.1Amount of Employer Matching Contributions.The Board of Directors, in its sole and absolute discretion, shall determine the amount of Employer Matching Contributions that shall be made by each Employing Company on behalf of each Participant in its employ.The amount of Employer Matching Contributions shall be fixed by resolutions of the Board of Directors and communicated to each Employing Company prior to the first day the determined match becomes effective. 5.2Payment of Employer Matching Contributions.Except as provided herein, Employer Matching Contributions shall be remitted to the Trustee as soon as practicable after the payroll period to which they relate. 5.3Limitations on Employer Matching Contributions and Voluntary Participant Contributions. (a)Actual Contribution Percentage Test.The Plan shall satisfy the nondiscrimination test of Code Section 401(m), under which the Average Contribution Percentage for Eligible Participants shall not exceed (1) or (2) as follows: (1)The Average Contribution Percentage for Eligible Participants who are Highly Compensated Employees in the current Plan Year shall not exceed the Average Contribution Percentage for the prior Plan Year for Eligible Participants who were Non Highly Compensated Employees in the prior Plan Year multiplied by 1.25; or (2)The Average Contribution Percentage for Eligible Participants who are Highly Compensated Employees in the current Plan Year shall not exceed the Average Contribution Percentage for Eligible Participants who were Non Highly Compensated Employees in the prior Plan Year multiplied by two (2), provided that the Average Contribution Percentage for Eligible Participants who are Highly Compensated Employees in the current Plan Year does not exceed the Average Contribution Percentage for the prior Plan Year for Eligible Participants who were Non Highly Compensated Employees in the prior Plan Year by more than two (2) percentage points. (b)Distribution of Excess Aggregate Contributions. (1)In General.The Excess Aggregate Contributions for a Highly Compensated Employee for a Plan Year which are to be distributed shall be distributed such that the Highly Compensated Employee with the highest amount of Matching Employer Contributions and Voluntary Participant Contributions shall be reduced to the extent required to: (A)distribute the total amount of Excess Aggregate Contri­butions, or 21 (B)cause the amount of such Highly CompensatedEmployee’s Employer Matching Contributions and Voluntary Participant Contributions to equal the amount of Employer Matching Contributions and Voluntary Participant Contributions of the Highly Compensated Employee with the next highest amount of Employer Matching Contributions and Voluntary Participant Contributions for the Plan Year. This process must be repeated until all Excess Aggregate Contributions are distributed. Excess Aggregate Contributions, plus any income and minus any loss allocable thereto, shall be distributed (or, if forfeitable, forfeited) within 2½ months after the last day of the Plan Year in which such excess amounts arose, and in any event not later than the last day of the following Plan Year, to Participants to whose Accounts such Excess Aggregate Contributions were allocated for the Plan Year.Excess Aggregate Contributions shall be treated as Annual Additions. (2)Determination of Income or Loss.Excess Aggregate Contributions to be distributed shall be adjusted for any income or loss through the end of the current Plan Year pursuant to the method of allocating income determined by the Administrative Committee.The income or loss allocable to such Excess Aggregate Contributions is the sum of: (A)income or loss allocated to the Participant’s Account attributable to Voluntary Participant Contributions and Employer Matching Contributions to be distributed for the Plan Year multiplied by a fraction, the numerator of which is the Participant’s Excess Aggregate Contributions for the year and the denominator is the Participant’s Account balance attributable to Voluntary Participant Contributions and Employer Matching Contributions, minus any income or plus any loss occurring during the Plan Year; and (B)if the Administrative Committee shall determine in its sole discretion, ten percent (10%) of the amount determined under (1) above multiplied by the number of whole calendar months between the end of the Plan Year and the date of the distribution, counting the month of distribution if distribution occurs after the 15th of the month. Notwithstanding the above, the Administrative Committee may designate any reasonable method for computing the income or loss allocable to Excess Aggregate Contributions, provided that the method does not violate Code Section 401(a)(4), is used consistently for all Participants and for all corrective distributions under the Plan for the Plan Year, and is used by the Plan for allocating income or loss to Participants’ Accounts.The Plan will not fail to use a reasonable method for computing the income and loss allocable to Excess Aggregate Contributions merely because the income and loss allocable to Excess Aggregate Contributions is determined on a date that is no more than seven (7) days before the distribution. 22 (3)Accounting for Excess Aggregate Contributions.Excess Aggregate Contributions shall be distributed first from Voluntary Participant Contributions allocated to the Participant’s Account and any corresponding Employer Matching Contribution shall also be forfeited and then, if necessary, distributed from the remaining Employer Matching Contribution allocated to the Participant’s Account. (c)Special Rules. (1)The Contribution Percentage for any Eligible Participant who is a Highly Compensated Employee for the Plan Year and who is eligible to make voluntary participant contributions, to receive employer matching contributions, or to make deferral contributions under two or more plans described in Code Section 401(a) or arrangements described in Code Section 401(k) that are maintained by an Affiliated Employer shall be determined as if all such contributions were made under a single plan. (2)In the event that this Plan satisfies the requirements of Code Section 401(m), 401(a)(4), or 410(b) only if aggregated with one or more other plans, or if one or more other plans satisfy the requirements of Code Section 401(m), 401(a)(4), or 410(b) only if aggregated with this Plan, then the contribution percentages shall be determined as if all such plans were a single plan. (3)The determination and treatment of the Contribution Percentage of any Eligible Participant shall satisfy such other requirements as may be prescribed by the Secretary of the Treasury. 5.4Reversion of Employing Company Contributions.Employing Company contributions computed in accordance with the provisions of this Plan shall revert to the Employing Company under the following circumstances: (a)In the case of an Employing Company contribution which is made by reason of a mistake of fact, such contribution upon written direction of the Employing Company shall be returned to the Employing Company within one year after the payment of the contribution. (b)If any Employing Company contribution is determined to be nondeductible under Code Section 404, then such Employing Company contribution, to the extent that it is determined to be nondeductible, upon written direction of the Employing Company shall be returned to the Employing Company within one year after the disallowance of the deduction. The amount which may be returned to the Employing Company under this Section ‎5.4 is the excess of (1) the amount contributed over (2) the amount that would have been contributed had there not occurred a mistake of fact or disallowance of the deduction.Earnings attributable to the excess contribution shall not be returned to the Employing Company, but losses attributable thereto shall reduce the amount to be so returned.If the withdrawal of the amount attributable to the mistaken contribution would cause the balance of the Account of any 23 Participant to be reduced to less than the balance which would have been in the Account had the mistaken amount not been contributed, then the amount to be returned to the Employing Company shall be limited so as to avoid such reduction. 5.5Correction of Prior Incorrect Allocations and Distributions.Notwithstanding any provisions contained herein to the contrary, in the event that, as of any Valuation Date, adjustments are required in any Participants’ Accounts to correct any incorrect allocation of contributions or investment earnings or losses, or such other discrepancies in Account balances that may have occurred previously, the Employing Companies may make additional contributions to the Plan to be applied to correct such incorrect allocations or discrepancies.The additional contributions shall be allocated by the Administrative Committee to adjust such Participants’ Accounts to the value which would have existed on said Valuation Date had there been no prior incorrect allocation or discrepancies.The Administrative Committee shall also be authorized to take such other actions as it deems necessary to correct prior incorrect allocations or discrepancies in the Accounts of Participants under the Plan. 24 ARTICLE VI LIMITATIONS ON CONTRIBUTIONS 6.1Section 415 Limitations.Notwithstanding any provision of the Plan to the contrary, except to the extent permitted under Code Section 414(v), the total Annual Additions allocated to the Account (and the accounts under all defined contribution plans maintained by an Affiliated Employer) of any Participant for any Limitation Year in accordance with Code Section 415 and the regulations thereunder, which are incorporated herein by this reference, shall not exceed the lesser of the following amounts: (a)one hundred percent (100%) of the Participant’s compensation (as defined in Code Section 415(c)(3) and any rulings and regulations thereunder) in the Limitation Year; or (b)$49,000 (as adjusted pursuant to Code Section 415(d)(1)(C)). 6.2Combination of Plans.If an Employee participates in more than one defined contribution plan maintained by an Affiliated Employer and his Annual Additions exceed the limitations of Section ‎6.1, corrective adjustments shall be made first under this Plan and then, to the extent necessary, under such other defined contribution plan. 25 ARTICLE VII SUSPENSION OF CONTRIBUTIONS 7.1Suspension of Contributions.A Participant may (on a prospective basis) voluntarily suspend the Elective Employer Contributions, Roth Contributions, and/or his Voluntary Participant Contributions in accordance with the procedures established by the Administrative Committee.Such suspension shall be effective as soon as practicable after it is made.Whenever Elective Employer Contributions, Roth Contributions, and/or Voluntary Participant Contributions are suspended, Employer Matching Contributions shall also be suspended. 7.2Resumption of Contributions.A Participant may terminate prospectively a suspension described in Section ‎7.1 in accordance with the procedures established by the Administrative Committee.Such resumption of contributions shall be effective as soon as practicable after the election to terminate prospectively the suspension is made.There shall be no make up of any contributions by a Participant or by an Employing Company with respect to a period of suspension. 26 ARTICLE VIII INVESTMENT OF CONTRIBUTIONS 8.1Investment Funds.Except for the Company Stock Fund, which shall be and remain an Investment Fund as a matter of Plan design and without any action by the Pension Fund Investment Review Committee, the Pension Fund Investment Review Committee may from time to time select or terminate other Investment Funds.The Company Stock Fund shall be exclusively invested and, subject to Section ‎12.13 of the Plan, reinvested in Common Stock, provided that funds applicable to the purchase of Common Stock pending investment of such funds may be temporarily invested in short-term United States Government obligations, other obligations guaranteed by the United States Government, commercial paper, or certificates of deposit, and, if the Trustee so determines, may be transferred to money market funds utilized by the Trustee for qualified employee benefit trusts. 8.2Investment of Contributions.Each Participant shall direct, at the time he elects to participate in the Plan and at such other times as may be directed by the Administrative Committee or pursuant to Section ‎8.5, that his Account be invested in one or more of the Investment Funds, provided such investments are made in one-percent (1%) increments.Employer Matching Contributions made on or after November 1, 2006, shall be invested solely in accordance with a Participant’s investment direction.With respect to any investment direction in effect on November 1, 2006 for Elective Employer Contributions and Voluntary Participant Contributions, such investment direction shall also apply to Employer Matching Contributions until the Participant makes a different investment direction.A Participant may change his investment direction pursuant to Section ‎8.5. 8.3Investment of Earnings.Except as provided in Section ‎12.13, interest, dividends, if any, and other distributions received by the Trustee with respect to an Investment Fund shall be invested in such Investment Fund. 8.4Transfer of Assets between Funds.A Participant may direct in accordance with the provisions of this Section ‎8.4 and such procedures established by the Administrative Committee that all of his interest in an Investment Fund or Funds attributable to amounts in his Account or any portion of such amount (expressed in number of shares, whole dollar amounts, or one-percent (1%) increments) to the credit of his Account be transferred and invested by the Trustee as of such date in any other Investment Fund as designated by the Participant.Such direction shall be effective as soon as practicable after it is made. 8.5Change in Investment Direction.Any investment direction given by a Participant shall continue in effect until changed by the Participant.A Participant may change his investment direction as to the future contributions and allocations to his Account in accordance with the procedures established by the Administrative Committee, and such direction shall be effective as soon as practicable after it is made. 8.6Section 404(c) Plan.This Plan is intended to be a plan described in ERISA Section 404(c) and shall be interpreted in accordance with Department of Labor Regulations Section 1.404c-1, which is incorporated herein by this reference.The Administrative Committee shall take such actions as it deems necessary or appropriate in its discretion to cause the Plan to comply with such requirements, including, but not limited to, providing Participants with the 27 right to request and receive written confirmation of their investment instructions.Further, the Administrative Committee shall take such actions as it deems necessary or appropriate in its discretion (a) to ensure that confidentiality procedures with respect to a Participant’s ownership of Common Stock and the exercise of ownership rights with respect to such Common Stock are adequate and utilized, and (b) to appoint an independent fiduciary to carry out such actions as the Administrative Committee determines involve the potential for undue influence on Participants with regard to the direct or indirect exercise of shareholder rights with respect to Common Stock. 8.7Suspension, Discontinuance, or Restriction of Trading.Notwithstanding any provision of the Plan to the contrary, the Administrative Committee shall take such actions as it deems necessary or appropriate to administer the Plan during any period in which trading of one or more investments has been suspended, discontinued, or otherwise restricted (for example, by ceasing to be traded on a recognized exchange) by application of the securities laws or for any other reason.Such action may include, but shall not be limited to:delaying or restricting fund transfers of such investment; delaying, limiting the amount of, or changing the source of loans, withdrawals or distributions under the Plan; or excluding such investment for purposes of determining the availability of loans or withdrawals.However, in no event shall the foregoing give the Administrative Committee discretion or control over the investment of Plan assets. 8.8Designated Net Litigation Distributions.All “Designated Net Litigation Distributions” received by the Plan as described in Section ‎9.1(e) shall be invested in accordance with a Participant’s investment election under the procedures of this Article VIII in effect at any time such Designated Net Litigation Distributions are received by the Plan.Section ‎13.13 shall apply in the event it is necessary to establish a new Account for a former Participant to hold Designated Net Litigation Distributions received by the Plan attributable to such former Participant and such former Participant has not made an affirmative investment election under the procedures of this Article VIII. 28 ARTICLE IX MAINTENANCE AND VALUATION OF PARTICIPANTS’ ACCOUNTS 9.1Establishment of Accounts. (a)An Account shall be established for each Participant.In addition, subaccounts shall be established for each Participant to reflect all Elective Employer Contributions, Roth Contributions, Voluntary Participant Contributions, Employer Matching Contributions, Rollover Contributions, and rollover of Roth Contributions (and the earnings and/or losses on each subaccount).Each Participant will be furnished a statement of his Account at least annually and upon any distribution. (b)The Administrative Committee shall also establish a subaccount known as a Participant’s SEPCO Transferred Account to reflect the Participant’s interest in the Plan resulting from the merger of the SEPCO Plan into this Plan effective as of January 1, 1993.To the extent that a Participant’s Salary Deferral Account, Employer Contribution Account, and Rollover Account (as those terms were defined under the SEPCO Plan), were transferred to this Plan from the SEPCO Plan, such accounts shall retain their character as participant deferral, employer, or rollover contributions, respectively, and the Administrative Committee shall establish and maintain such bookkeeping accounts as it deems necessary to account for such contributions, and any subsequent earnings or losses attributable thereto, under this Plan. (c)Upon the merger of the Performance Sharing Plan into this Plan effective as of June 21, 2002, a Participant’s interest in the Performance Sharing Plan which is transferred to this Plan shall be added to the Participant’s Employer Matching Contributions subaccount and shall be treated as Employer Matching Contributions under the Plan.In the event a Participant for whom amounts were transferred from the Performance Sharing Plan did not have an Account under this Plan prior to such transfer, an Employer Matching Contributions subaccount shall be established for such Participant.Except as otherwise determined by the Administrative Committee, the investment elections in effect under the Performance Sharing Plan at the time amounts are transferred to this Plan shall continue to apply to such amounts under this Plan, and Participants may thereafter direct the investment of such amounts in accordance with Article VIII. (d)Upon the merger of the Employee Stock Ownership Plan into this Plan, a Participant’s interest in the Employee Stock Ownership Plan which is transferred to this Plan shall be added to the Participant’s Employer Matching Contributions subaccount and shall be treated as Employer Matching Contributions under the Plan.In the event a Participant for whom amounts were transferred from the Employee Stock Ownership Plan did not have an Account under this Plan prior to such transfer, an Employer Matching Contributions subaccount shall be established for such Participant.The portion of a Participant’s Account attributable to amounts transferred from the Employee Stock Ownership Plan initially shall be invested in the Company Stock Fund.Participants may thereafter direct the investment of such amounts in accordance with Article VIII. 29 (e)Pursuant to the terms of the Plan of Reorganization, certain equity holders in Mirant may share in Designated Net Litigation Distributions, as described in Section 10.13 of the Plan of Reorganization.The Administrative Committee shall establish recordkeeping accounts to reflect a Participant’s interest in any Designated Net Litigation Distributions that may be received by the Plan.Upon receipt by the Plan of any Designated Net Litigation Distributions, the Administrative Committee shall establish a subaccount known as the “Mirant Litigation Distribution Account” to reflect the Participant’s interest in the Designated Net Litigation Distributions.In the event Designated Net Litigation Distributions are received by the Plan with respect to any former Participant for whom an Account is no longer maintained, the Administrative Committee shall establish a new Account for such Participant which shall be comprised solely of his Mirant Litigation Distribution Account. 9.2Valuation of Investment Funds.Except as provided in Section ‎12.13 of the Plan, a Participant’s Account in respect of his interest in each Investment Fund shall be credited or charged, as the case may be, as of each Valuation Date with the dividends, income, gains, appreciation, losses, depreciation, forfeitures, expenses, and other transactions with respect to such Investment Fund for the Valuation Date as of which such credit or charge accrued.Such credits or charges to a Participant’s Account shall be made in such proportions and by such method or formula as shall be deemed by the Administrative Committee to be necessary or appropriate to account for each Participant’s proportionate beneficial interest in the Trust Fund in respect of his interest in each Investment Fund.Investments of each Investment Fund shall be valued at their fair market values as of each Valuation Date as determined by the Trustee, and such valuation shall conclusively establish such value. 9.3Rights in Investment Funds.Nothing contained in this Article IX shall be deemed to give any Participant any interest in any specific property in any Investment Fund or any interest, other than the right to receive payments or distributions in accordance with the Plan or the right to instruct the Trustee how to vote Common Stock as provided in Section ‎14.3. 30 ARTICLE X VESTING 10.1Vesting.The amount to the credit of a Participant’s Account shall at all times be fully vested and nonforfeitable. 31 ARTICLE XI WITHDRAWALS AND LOANS 11.1Withdrawals by Participants. (a)Subject to the provisions of Article XII, this Section ‎11.1, and Sections ‎11.2 through ‎11.6, a Participant may make withdrawals from his Account effective as of any Valuation Date in the order of priority listed below except as set forth in Section 11.5(b): (1)All or a portion of the value of his Account attributable to Voluntary Participant Contributions (not including any earnings or appreciation thereon) made prior to January 1, 1987; (2)All amounts described above, plus all or a portion of the value of his Account attributable to Voluntary Participant Contributions, plus a ratable portion of the earnings and/or appreciation on Voluntary Participant Contributions; (3)All amounts described above, plus effective April 1, 1997, all or a portion of the value of his Account attributable to Rollover Contributions (including earnings and appreciation thereon); (4)All amounts described above, plus all or a portion of the value of his Account attributable to his Employer Matching Contributions (including earnings and appreciation thereon) allocated to his Account; provided, however, that said Participant shall have participated in the Plan for not less than sixty (60) months at the time of the withdrawal; (5)(A)For Participants who have not attained age 59½ or separated from service with the Affiliated Employers (within the meaning of Code Section 401(k)(2)(B)(i)(I)), all amounts described above, plus all or a portion of the value of his Account attributable to Elective Employer Contributions (not including any earnings or appreciation thereon for Plan Years beginning after December 31, 1988); and (B)For Participants who have attained age 59½ or separated from service with the Affiliated Employers (within the meaning of Code Section 401(k)(2)(B)(i)(I)), all amounts described above, plus all or a portion of the value of his Account attributable to any earnings or appreciation on Elective Employer Contributions. (6)(A)For Participants who have not attained age 59½ or separated from service with the Affiliated Employers (within the meaning of Code Section 401(k)(2)(B)(i)(I)), all amounts described above, plus all or a portion of the value of his Account attributable to Roth Contributions (not including any earnings or appreciation thereon for Plan Years beginning after December 31, 1988); and 32 (B)For Participants who have attained age 59½ or separated from service with the Affiliated Employers (within the meaning of Code Section 401(k)(2)(B)(i)(I)), all amounts described above, plus all or a portion of the value of his Account attributable to any earnings or appreciation on Roth Contributions. For purposes of applying Section ‎11.1(a)(4), any Participant who has an interest in his Employer Matching Contributions subaccount attributable to an amount transferred from the Employee Stock Ownership Plan shall be treated as first participating in this Plan as of the earlier of the date such individual began participating in the Employee Stock Ownership Plan or the date he began participating in this Plan. (b)Notwithstanding the foregoing, a Participant who is eligible for a “qualified distribution” as defined in Code Section 402A(d) may withdraw all or a portion of only his Roth Contributions subaccount effective as of a Valuation Date without regard to the requirement set forth in Section 11(a)(1)-(6). 11.2Notice of Withdrawal.Notice of withdrawal must be given by a Participant in accordance with the procedures established by the Administrative Committee, and if such withdrawal would constitute an eligible rollover distribution (within the meaning of Code Section 402(c)(4)), the consent and notice requirements of Section ‎12.10 must be satisfied.Payment of a withdrawal shall be made as soon as practicable and in accordance with Section ‎12.10, if applicable. 11.3Form of Withdrawal.All distributions under this Article XI shall be made in the form of cash, provided that with respect to any distribution which is attributable to Common Stock, the Participant shall have the right to demand that such portion of the distribution be made in the form of Common Stock to the extent of the whole number of shares of Common Stock in his Account.Such demand must be made in accordance with the procedures established by the Administrative Committee. 11.4Minimum Withdrawal.No distribution under this Article XI shall be permitted in an amount which has a value of less than $300, unless the value of the amount available under the selected option is less than $300, in which case such available amount will be distributed. 11.5Source of Withdrawal. (a)Withdrawals shall be made in accordance with the instructions of the Participant from each of the Investment Funds in which the amount to be distributed is invested.The value of the amount to be distributed under any option listed in Section ‎11.1 shall be determined as soon as practicable in accordance with the procedures established by the Administrative Committee. (b)Notwithstanding (a) above, subject to the requirements of Section 11.6, a Participant may make a specific withdrawal of only amounts described in Section 11.1(a)(6)(A) and (B) if made in accordance with procedures established by the Administrative Committee.The value of the amount to be distributed under this Section 11.5(b) shall be determined as soon as practicable in accordance with the procedures established by the Administrative Committee. 33 11.6Requirement of Hardship. (a)Except as provided in (e) below, a withdrawal pursuant to Section ‎11.1(a)(5)(A) and/or Section 11.1(a)(6)(A), in addition to the other requirements of Article XI, shall be permitted only if the Administrative Committee determines that the withdrawal is to be made on account of an immediate and heavy financial need of the Participant, the amount of the withdrawal does not exceed such financial need, and the amount of the withdrawal is not reasonably available from other resources of the Participant. (b)For purposes of this Section ‎11.6, the following shall be deemed to be immediate and heavy financial needs: (1)Expenses for (or necessary to obtain) medical care that would be deductible under Code Section 213(d) (determined without regard to whether the expenses exceed 7.5% of adjusted gross income); including but not limited to, expenses for (A)the diagnosis, cure, mitigation, treatment, or prevention of disease, or for the purpose of affecting any structure or function of the body; or (B)transportation primarily for and essential to such expenses referred to in (i) above; or (C)insurance (including amounts paid as premiums under part B of Title XVIII of the Social Security Act) relating to medical expenses referred to in (i) or (ii) above, provided such expenses are incurred by the Participant, the Participant’s spouse or dependent (as defined in Code Section 152 without regard to subsections (b)(1), (b)(2) and (d)(1)(B) on or after January 1, 2006), or are necessary for such persons to obtain the medical care described above; or (2)Purchase (excluding mortgage payments) of a principal residence for the Participant; or (3)Payment of tuition, related educational fees, and room and board expenses, for the next twelve (12) months of post-secondary education for the Participant, the Participant’s spouse, child or children, or dependent (as defined in Code Section 152 without regard to subsections (b)(1), (b)(2) and (d)(1)(B)); or (4)The need to prevent eviction of the Participant from his principal residence or foreclosure on the mortgage of the Participant’s principal residence; or (5)Payment of burial or funeral expenses for the Participant’s deceased parent, spouse, child or dependent (as defined in Code Section 152 without regard to subsection (d)(1)(B)); or 34 (6)Payment of expenses for the repair of damage to the Participant’s principal residence that would qualify for a casualty deduction under Code Section 165 (determined without regard to whether the loss exceeds 10% of adjusted gross income); or (7)Any other need which the Commissioner of the Internal Revenue Service, through the publication of revenue rulings, notices, or other documents of general applicability, deems to be immediate and heavy. (c)For purposes of this Section ‎11.6, a withdrawal shall be deemed necessary to satisfy an immediate and heavy financial need if: (1)The distribution is not in excess of the amount of the immediate and heavy financial need of the Participant, including any amounts necessary to pay any federal, state, or local income taxes or penalties reasonably anticipated to result from the distribution; (2)The Participant has obtained all distributions (including the distribution of Company Stock Fund dividends under Code Section 404(k), if any, in accordance with Section ‎12.13) and all nontaxable loans currently available to him under all plans maintained by an Affiliated Employer; (3)The Participant has utilized all financial resources including assets belonging to the Participant’s spouse and minor children that are reasonably available to the Participant; and (4)The Participant agrees to suspend all Elective Employer Contributions, Roth Contributions, and/or Voluntary Participant Contributions to all plans of an Affiliated Employer for at least six (6) months after receipt of the distribution under this Section ‎11.6. (d)When all suspensions pursuant to this Section ‎11.6 are ended, Elective Employer Contributions, Roth Contributions, and/or Voluntary Participant Contributions may be resumed by the Participant (if the Participant is then eligible and elects to resume such contributions) beginning with the Participant’s first payroll period commencing after all suspensions are ended, and Employer Matching Contributions by his Employing Company also shall be resumed.There shall be no make up of any contributions by a Participant or by an Employing Company with respect to a period of suspension. (e)Notwithstanding (a) above, if a Participant has attained age 59½ or severed from employment with the Affiliated Employers (within the meaning of Code Section 401(k)(2)(B)(i)(I)), he shall be permitted to make a withdrawal pursuant to Sections ‎11.1(a)(5)(A) and 11.1(a)(6)(A), even if such withdrawal is not on account of hardship. 35 11.7Loans to Participants. (a)The Administrative Committee may, in its sole discretion, direct the Trustee to make a loan or loans from the Trust Fund to any Participant (other than a Participant with an existing Plan loan in arrears) (1) who is an Employee on the active payroll of an Employing Company, (2) who is receiving long-term disability payments under a plan maintained by his Employing Company, (3) who is on a leave of absence authorized by his Employing Company, or (4) who is a party in interest as defined in Section 3(14) of ERISA.All loan applications shall be made in accordance with the procedures established by the Administrative Committee, which shall form a part of this Plan.Such procedures shall establish the terms and conditions of loans under the Plan, including the events constituting default, and shall be consistent with the provisions of this Section ‎11.7. (b)The total amount of all loans outstanding to any one Participant under all qualified plans maintained by an Affiliated Employer shall not exceed the lesser of (1)$50,000, reduced by the excess of the highest outstanding balance of loans from all qualified plans maintained by an Affiliated Employer during the twelve-month period ending on the day before a loan is made, over the outstanding balance of any loans to the Participant from all qualified plans maintained by an Affiliated Employer on the date the loan is made, or (2)fifty percent (50%) of such Participant’s Account as of the Valuation Date coinciding with or next following the date the loan application is made.The minimum amount of any loan shall not equal less than $1,000. (c)The principal amount of a loan shall be obtained pro rata from each Investment Fund in which the Participant’s Account is invested at that time such loan is obtained. (d)The Administrative Committee shall adopt and follow uniform and nondiscriminatory procedures in making loans under this Plan to make certain that such loans (1)are available to all Participants on a reasonably equivalent basis, (2)are not made available to Highly Compensated Employees, officers, or shareholders in an amount greater than the amount made available to other Participants, (3)bear a reasonable rate of interest, and (4) are adequately secured.The repayment of such loans by any Participant who is an Employee on the active payroll of an Employing Company shall be made through payroll deduction.The minimum amount of any loan repayment shall not equal less than $20.00, and such repayment shall extend for a period certain of at least twelve (12) months (unless repaid in full), but not to exceed fifty-eight (58) months, expressed in any number of whole months (including the month the loan is made).The term of any loan may be for a period certain of more than fifty-eight (58) months, but not to exceed fifteen (15) years, only if the proceeds of such loan are used to acquire any dwelling used or, within a reasonable period of time, to be used as the principal residence of the Participant. (e)The Administrative Committee shall direct the Trustee to obtain from the Participant such note and adequate security as it may require.All loans made pursuant to this Section ‎11.7 shall be secured by the Participant’s Account, and no other types of collateral may be used to secure a loan from the Plan.Notwithstanding the provisions of Section ‎17.2, if a Participant defaults on a loan under the Plan or if the Participant’s 36 employment terminates prior to full repayment thereof, in addition to any other remedy provided in the loan instruments or by law, the Administrative Committee may direct the Trustee to charge against that portion of the Participant’s Account which secures the loan the amount required to fully repay the loan.Under no circumstances, however, shall any unpaid loan be charged against a Participant’s Account until permitted by applicable law.This Section ‎11.7 authorizes only the making of bona fide loans and not distributions, and before resort is made against a Participant’s Account for his failure to repay any loan, such other reasonable efforts to collect the same shall be made by the Administrative Committee as it deems reasonable and practical under the circumstances. (f)No distribution shall be made to any Participant unless and until all unpaid loans to such Participant have either been paid in full or deducted from the Participant’s Account. (g)All loans made under this Section ‎11.7 shall be considered earmarked investments of the Participant’s Account, and any repayment of principal and interest shall be reinvested in accordance with the Participant’s investment direction in effect on the date of such repayment pursuant to Article VIII of the Plan. 37 ARTICLE XII DISTRIBUTION TO PARTICIPANTS 12.1Distribution upon Retirement. (a)Subject to the provisions of Article XVIII, if a Participant’s employment with the Affiliated Employers is terminated as a result of his retirement pursuant to the defined benefit pension plan of an Affiliated Employer, in addition to the withdrawal options under Section ‎11.1, the entire balance credited to his Account shall be payable to him in the manner set forth in this Section ‎12.1 at such time requested by the Participant pursuant to Section ‎12.6 and in accordance with the procedures established by the Administrative Committee.The distribution shall commence as soon as practicable after the Valuation Date selected by the Participant in one of the following ways: (1)In a single lump-sum distribution; or (2)In annual installments not to exceed twenty (20), as selected by the Participant, or the Participant’s life expectancy.The amount of cash and/or the number of shares of Common Stock in each installment shall be equal to the proportionate value as of each Valuation Date immediately preceding payment of the balance then to the credit of the Participant in his Account determined by dividing the amount credited to his Account as of such Valuation Date by the number of payments remaining to be made. If a Participant who is receiving installment payments shall establish to the satisfaction of the Administrative Committee, in accordance with principles and procedures established by the Administrative Committee which are applicable to all persons similarly situated, that a financial emergency exists in his affairs, such as illness or accident to the Participant or a member of his immediate family or other similar contingency, the Administrative Committee may, for the purpose of alleviating such emergency, accelerate the time of payment of some or all of the remaining installments.If a Participant dies before receiving all of the amount to the credit of his Account in accordance with this paragraph (2), the amount remaining to the credit of his Account at his death shall be distributed to his Beneficiary as soon as practicable in accordance with Section ‎12.4. (b)Notwithstanding a Participant’s election to defer the receipt of the benefits under (a) above, the Administrative Committee shall direct payment in a single lump sum to such Participant if the balance of his Account does not exceed $5,000 in accordance with the requirements of Code Section 411(a)(11) and subject to Section ‎12.9.The Administrative Committee shall not cash-out any Participant whose Account balance exceeds $5,000 without the written consent of the Participant. 12.2Distribution upon Disability.If a Participant’s employment with the Affiliated Employers is terminated prior to his Normal Retirement Date by reason of his total and permanent disability, as determined by the Social Security Administration and evidenced in a writing provided to the Administrative Committee, such disabled Participant, in addition to the withdrawal options under Section ‎11.1, shall be entitled to receive the entire value credited to his Account at such time as requested by the Participant or such legal representative pursuant to 38 Section ‎12.6 and in accordance with the procedures established by the Administrative Committee.Any distribution pursuant to this Section ‎12.2 shall be made in a single lump sum as soon as practicable after the selected Valuation Date. Notwithstanding the foregoing, the Administrative Committee shall direct payment in a single lump sum to such Participant or his legal representative if the balance of such Participant’s Account does not exceed $5,000 in accordance with the requirements of Code Section 411(a)(11) and subject to Section ‎12.9. 12.3Distribution upon Death.If a Participant dies before he begins receiving a distribution of his Account in accordance with this Article XII, the entire balance credited to the Participant’s Account shall be distributed as soon as practicable to the Participant’s surviving Beneficiary or Beneficiaries in a lump sum. 12.4Designation of Beneficiary in the Event of Death.A Participant may designate a Beneficiary or Beneficiaries (who may be designated contingently) to receive all or part of the amount credited to his Account in case of his death before his receipt of all of his benefits under the Plan, provided that the Beneficiary of a married Participant shall be the Participant’s Surviving Spouse, unless such Surviving Spouse shall consent in a writing witnessed by a notary public, which writing acknowledges the effect of the Participant’s designation of a Beneficiary other than such Surviving Spouse.However, if such Participant establishes to the satisfaction of the Administrative Committee that such written consent may not be obtained because the Surviving Spouse cannot be located or because of such other circumstances as the Secretary of the Treasury may by regulations prescribe, a designation by such Participant without the consent of the Surviving Spouse shall be valid. Any consent necessary under this Section ‎12.4 shall be valid and effective only with respect to the Surviving Spouse who signs the consent or, in the event of a deemed consent, only with respect to a designated Surviving Spouse. A designation of Beneficiary may be revoked by the Participant without the consent of any Beneficiary (or the Participant’s Surviving Spouse) at any time before the commencement of the distribution of benefits.A Beneficiary designation or change or revocation of a Beneficiary designation shall be made in accordance with the procedures established by the Administrative Committee. If no designated Beneficiary shall be living at the death of the Participant and/or such Participant’s Beneficiary designation is not valid and enforceable under applicable law or the procedures of the Administrative Committee, such Participant’s Beneficiary or Beneficiaries shall be the person or persons in the first of the following classes of successive preference, if then living: (a)the Participant’s spouse on the date of his death, (b)the Participant’s children, equally, (c)the Participant’s parents, equally, (d)the Participant’s brothers and sisters, equally, or 39 (e)the Participant’s executors or administrators. Payment to such one or more persons shall completely discharge the Plan and the Trustee with respect to the amount so paid. 12.5Distribution upon Termination of Employment. (a)If a Participant’s employment with the Affiliated Employers is terminated for any reason other than in accordance with Sections ‎12.1, ‎12.2, and ‎12.3, the balance to the credit of the Participant’s Account shall be payable in a single lump sum.Such lump-sum distribution shall be made as soon as practicable after the Participant’s termination of employment, provided that one of the following conditions is met: (1)the Participant’s Account Balance does not exceed $5,000 in accordance with Code Section 411(a)(11) (and subject to Section ‎12.9), or (2)in accordance with Section ‎12.10, the Participant elects to receive a distribution of his Account. (b)A Participant who does not receive a distribution under Section ‎12.5(a)‎(1) may elect to defer the commencement of the distribution of his Account following the termination of his employment until a later Valuation Date, provided that such distribution shall commence not later than the date required under Section ‎12.6 of the Plan.In addition to the withdrawal options under Section ‎11.1, any deferred distribution shall commence as soon as practicable after the Valuation Date selected by the Participant. 12.6Commencement of Benefits. (a)Notwithstanding any other provision of the Plan, and except as further provided in Section ‎12.6(b) below, if the Participant does not elect to defer commencement of his benefit payments, the payment of his benefits shall begin at the Participant’s election no later than the sixtieth (60th) day after the close of the Plan Year in which the latest of the following events occurs: (1)the Participant attains the earlier of age sixty five (65) or his Normal Retirement Date, (2)the Participant’s tenth (10th) anniversary of participation under the Plan, or (3)the Participant’s severance from employment with the Affiliated Employers. (b)In no event shall the distribution of amounts in a Participant’s Account commence later than the April 1 of the calendar year following the later of the calendar year in which the Participant attains age 70½ or terminates employment with the Affiliated Employers, in accordance with regulations prescribed by the Secretary of the Treasury.The foregoing requirements in this Section ‎12.6(b) shall not be applied to restrict the implementation of any written designation given to the Administrative 40 Committee by a Participant prior to January 1, 1984, with regard to the method of distribution of his Account, if such method was permissible under the Plan and Code prior to January 1, 1984.Notwithstanding the foregoing, the payment of benefits to a Participant who is a five percent (5%) owner of The Southern Company or an Affiliated Employer (as determined pursuant to Code Section 416) with respect to the Plan Year ending in the calendar year in which the Participant attains age 70½ shall begin not later than April 1, of the calendar year following the calendar year in which the Participant attains age 70½ regardless of the Participant’s termination from employment. Any distribution made under this Plan shall be made in accordance with the minimum distribution requirements of Code Section 401(a)(9), including the incidental death benefits requirements under Code Section 401(a)(9)(G) and the Treasury Regulations thereunder. (c)Notwithstanding (b) above, a Participant who would have been required to receive required minimum distributions for 2009 but for the enactment of Code Section 401(a)(9)(H) (“2009 RMDs”), and who would have satisfied that requirement by receiving distributions that are (1)equal to the 2009 RMDs or (2)one or more payments in a series of substantially equal distributions (that include the 2009 RMDs) made at least annually and expected to last for the life (of life expectancy) of the Participant, the joint lives (or joint life expectancy) of the Participant and the Participant’s designated beneficiary, or for a period of at least ten (10) years (“Extended 2009 RMDs”), will receive those distributions for 2009, unless the Participant chooses not to receive such distributions.In a manner prescribed by the Administrative Committee, Participants described in the preceding sentence will be given the opportunity to elect to stop receiving the distributions described in the preceding sentence. 12.7Transfer between Employing Companies.A transfer by a Participant from one Employing Company to another Employing Company shall not affect his participation in the Plan.A transfer by a Participant from an Employing Company to an Affiliated Employer that is not an Employing Company shall not be deemed to be a termination of employment with an Employing Company. 12.8Distributions to Alternate Payees.If the Participant’s Account under the Plan shall become subject to any domestic relations order which (a) is a qualified domestic relations order satisfying the requirements of Code Section 414(p) and (b) requires the immediate distribution in a single lump sum of the entire portion of the Participant’s Account required to be segregated for the benefit of an alternate payee, then the entire interest of such alternate payee shall be distributed in a single lump sum within ninety (90) days following the Employing Company’s notification to the Participant and the alternate payee that the domestic relations order is qualified under Code Section 414(p), or as soon as practicable thereafter.Such distribution to an alternate payee shall be made even if the Participant has not separated from the service of the Affiliated Employers.Any other distribution pursuant to a qualified domestic relations order shall not be made earlier than the Participant’s severance from employment, or his attainment of age fifty (50), if earlier.Such distribution to an alternate payee shall be made only in a manner permitted under Article XI or Article XII of the Plan and only to the extent the Participant would be eligible for such distribution option had the Participant retired or otherwise separated from the service of the Affiliated Employers. 41 12.9Requirement for Direct Rollovers. (a)Direct Rollover.Notwithstanding any provision of the Plan to the contrary that would otherwise limit a Distributee’s election under this Article XII, a Distributee may elect, at the time and in the manner prescribed by the Administrative Committee, to have any portion of an Eligible Rollover Distribution paid directly to an Eligible Retirement Plan specified by the Distributee in a Direct Rollover. (b)Automatic Rollover.If a Distributee (1) fails to make an election in accordance with paragraph (a) above and does not elect to receive directly the balance to his credit (or portion thereof), and (2) such Distributee’s Eligible Rollover Distribution is in excess of $1,000 but less than or equal to $5,000 as determined in accordance with Section ‎12.1(b) of the Plan, the Eligible Rollover Distribution shall be rolled over to an “eligible retirement plan” within the meaning of Code Section 7701(a)(37) selected by the Administrative Committee and such rollover balance shall be subject to the rights and conditions set forth in a written agreement entered into by the Administrative Committee with the provider of such eligible retirement plan.This subsection (b) is applicable to distributions made on or after March 28, 2005.Notwithstanding the preceding, pursuant to the transition rule in Notice 2005-5, Q&A-9, the Plan shall delay processing of automatic rollovers for the 2005 Plan Year under this subsection (b) because of insufficient administrative procedures for automatic rollovers to a date on or after October 6, 2005 but before the end of the Plan Year. (c)Roth Contributions.Notwithstanding (a) and (b) above, a Direct Rollover of a distribution from a Roth Contributions subaccount will only be made to another designated Roth account (as defined in Code Section 402A) under an applicable retirement plan described in Code Section 402A(e)(1) or to a Roth IRA described in Code Section 408A and only to the extent the rollover is permitted under the rules of Code Section 402A(c).The provisions of (a) and (b) above that allow a Participant to elect a Direct Rollover of only a portion of an Eligible Rollover Distribution shall be applied by treating any amount distributed from the Participant’s Roth Contributions subaccount as a separate distribution from any amount distributed from the rest of the Participant’s Account, even if the amounts are distributed at the same time. 12.10Consent and Notice Requirements.If the value of the vested portion of a Participant’s Account derived from Employing Company and Employee contributions exceeds $5,000 determined in accordance with the requirements of Code Section 411(a)(11), the Participant must consent to any distribution of such vested account balance prior to his Normal Retirement Date.The consent of the Participant shall be obtained within the ninety-day period ending on the first day of the first period for which an amount is payable as an annuity or in any other form under this Plan. The Administrative Committee shall notify the Participant of the right to defer any distribution until the Participant’s Account balance is no longer immediately distributable.Such notification shall include a general description of the material features and an explanation of the relative values of the operational forms of benefit available under the Plan in a manner that would satisfy the notice requirements of Code Section 417(a)(3); such notification shall be provided no less than 30 days and no more than 90 days prior to the annuity starting date (or, for 42 Plan Years beginning on or after January 1, 2007, no more than 180 days prior to the annuity starting date). Distributions may commence less than 30 days after the notice required under Section 1.411(a)-11(c) of the Treasury Regulations is given, provided that: (a)the Administrative Committee informs the Participant that the Participant has a right to a period of at least 30 days after receiving the notice to consider the decision of whether or not to elect a distribution and a particular distribution option, and (b)the Participant, after receiving the notice, affirmatively elects a distribution. 12.11Form of Payment.All distributions under this Article XII shall be made in the form of cash, provided that the person entitled to such distribution may demand that the portion of any distribution which is attributable to Common Stock be distributed in the form of such Common Stock to the extent of the whole number of shares in the Participant’s Account, with a cash adjustment for any fractional shares. 12.12Partial Distribution upon Termination of Employment.If a Participant’s employment with the Affiliated Employers is terminated and such Participant is deemed not to have separated from service within the meaning of Code Section 401(k)(2)(B)(i)(I), such Participant, in addition to the withdrawal options available under Article XI, shall be entitled to elect a lump-sum distribution of the entire balance to the credit of his Account less the amount credited to his Elective Employer Contribution subaccount and/or Roth Contributions subaccount.The amounts credited to his Elective Employer Contribution subaccount and/or Roth Contributions subaccount may be distributed in a lump-sum distribution at such time permitted pursuant to Code Section 401(k)(2)(B)(i) and Section ‎4.4(c) hereof.Such lump-sum distributions shall otherwise be subject to this Article XII. 12.13Distribution of Dividends Payable on Common Stock.Each Participant may elect whether (i) to receive a cash distribution of all or a portion of the dividends payable on the shares of Common Stock credited to the Participant’s Account as of the record date of the Common Stock or (ii) to have such dividends paid to the Plan and reinvested in Common Stock credited to the Participant’s Account.The election of a Participant whether to receive a cash distribution of dividends shall remain in effect until such election is changed by the Participant.In the event a Participant fails to make an election with respect to the dividends payable on any shares of Common Stock credited to the Participant’s Account, such Participant shall be deemed to have elected to have the dividends payable on such shares paid to the Plan and reinvested in Common Stock credited to the Participant’s Account.Upon the death of a Participant, such Participant shall be deemed to have elected to have the dividends payable on all shares of Common Stock credited to the Participant’s Account reinvested in Common Stock, notwithstanding any election in effect at the time of the Participant’s death. A Participant may change his election whether to receive a cash distribution of dividends during the first month of each calendar quarter.However, with respect to each dividend on Common Stock, the election, or deemed election, of a Participant which is in effect on the last day of the first month in the calendar quarter which includes the record date for such dividend (the “Election Deadline”) shall apply with respect to the dividends payable on the shares of 43 Common Stock credited to the Participant’s Account on such record date.In any event, all elections and deemed elections shall be irrevocable as of the Election Deadline.Participants are 100% vested in dividends payable on Common Stock.Payment of cash distributions under this Section ‎12.13 shall be made to the Plan and to Participants, as the case may be, as soon as administratively practicable following the payable date of the dividends.The Administrative Committee may establish such administrative procedures as it deems necessary or appropriate to effect the elections under this Section ‎12.13. Notwithstanding the foregoing provisions of this Section ‎12.13, a Participant who requests a hardship withdrawal pursuant to Section 11.6 must satisfy the requirements of Section ‎11.6(c)(2) by obtaining all distributions (including the distributions of Company Stock Fund dividends under Code Section 404(k), payable on the shares of Common Stock credited to the Participant’s Account at the time of the request, if any).Accordingly, such Participant may not elect to have such dividends paid to the Plan and reinvested in Common Stock credited to the Participant’s Account. 44 ARTICLE XIII ADMINISTRATION OF THE PLAN 13.1Membership of Administrative Committee.The Plan shall be administered by the Benefits Administration Committee, the members of which shall be appointed from time to time by the Fiduciary Oversight Committee of the Board of Directors.Under the terms of the Plan, the Benefits Administration Committee shall be referred to as the Administrative Committee as provided in Section 2.5.The Administrative Committee shall govern itself in accordance with the terms of the Charter for the Benefits Administration Committee approved by the Fiduciary Oversight Committee of the Board. 13.2Term.Any person serving in one of the positions set forth in Section 13.1 shall be a member of the Administrative Committee for the period of time during which such individual serves as a member of the Benefits Administration Committee.The composition of the Administrative Committee may be changed only by action of the Fiduciary Oversight Committee of the Board of Directors. 13.3Transaction of Business.The transaction of business by the Administrative Committee shall be accomplished in accordance with the Charter for the Benefits Administration Committee approved by the Fiduciary Oversight Committee of the Board. 13.4Administrative Committee Responsibilities in General.The Plan shall be administered by the Administrative Committee which shall have the discretionary authority, power, and the duty to take all actions and to make all decisions necessary or proper to carry out the Plan and to control and manage the operation and administration of the Plan.The Administrative Committee shall have the discretion to interpret the Plan, including any ambiguities herein, and to determine the eligibility for benefits under the Plan in its sole discretion.The determination of the Administrative Committee as to any question involving the general administration and interpretation of the Plan shall be final, conclusive, and binding on all persons, except as otherwise provided herein or by law, and may be relied upon by the Company, all Employing Companies, the Trustee, the Participants, and their Beneficiaries.Any discretionary actions to be taken under the Plan by the Administrative Committee with respect to Employees and Participants or with respect to benefits shall be uniform in their nature and applicable to all persons similarly situated.Benefits under the Plan shall be paid only if the Administrative Committee or its delegate determines in its discretion that such benefits are payable pursuant to administrative procedures established by the Administrative Committee.Notwithstanding any provision in the Plan to the contrary, the Administrative Committee shall be authorized to take whatever actions it deems necessary or appropriate in its discretion to implement administrative procedures, including, but not limited to, suspending plan participation (to the extent permitted by applicable law) and suspending changes in investment directions and fund transfers, even though otherwise permitted or required under the Plan. 13.5Administrative Committee and Pension Fund Investment Review Committee as Named Fiduciaries.For the purpose of compliance with the provisions of ERISA but subject to the allocation of fiduciary responsibility to the Pension Fund Investment Review Committee pursuant to Section ‎13.13 concerning the carrying out of a funding policy and method for the Plan, the Administrative Committee shall be the administrator of the Plan as the term “administrator” is defined in ERISA, and the Administrative Committee shall be, with respect to 45 the Plan, a named fiduciary as that term is defined in ERISA.The Pension Fund Investment Review Committee shall be the named fiduciary with respect to those matters allocated to it under Section ‎13.13.For the purpose of carrying out their duties, the Administrative Committee and the Pension Fund Investment Review Committee may, in each Committee’s respective discretion, allocate its responsibilities under the Plan among its members and may, in its discretion, designate persons (in writing or otherwise) other than members of its Committee to carry out such responsibilities allocated to it under the Plan as it may see fit. 13.6Rules for Plan Administration.The Administrative Committee may make and enforce rules and regulations for the administration of the Plan consistent with the provisions thereof and may prescribe the use of such forms or procedures as it shall deem appropriate for the administration of the Plan. 13.7Employment of Agents.The Administrative Committee may employ independent qualified public accountants, as such term is defined in ERISA, who may be accountants to The Southern Company and any Affiliated Employer, legal counsel who may be counsel to The Southern Company and any Affiliated Employer, other specialists, and other persons as the Administrative Committee deems necessary or desirable in connection with the administration of the Plan.The Administrative Committee and any person to whom it may delegate any duty or power in connection with the administration of the Plan, the Company and the officers and directors thereof shall be entitled to rely conclusively upon and shall be fully protected in any action omitted, taken, or suffered by them in good faith in reliance upon any independent qualified public accountant, counsel, or other specialist, or other person selected by the Administrative Committee, or in reliance upon any tables, evaluations, certificates, opinions, or reports which shall be furnished by any of them or by the Trustee. 13.8Co-Fiduciaries.It is intended that to the maximum extent permitted by ERISA, each person who is a fiduciary (as that term is defined in ERISA) with respect to the Plan shall be responsible for the proper exercise of his own powers, duties, responsibilities, and obligations under the Plan and the Trust, as shall each person designated by any fiduciary to carry out any fiduciary responsibilities with respect to the Plan or the Trust.No fiduciary or other person to whom fiduciary responsibilities are allocated shall be liable for any act or omission of any other fiduciary or of any other person delegated to carry out any fiduciary or other responsibility under the Plan or the Trust. 13.9General Records.The Administrative Committee shall maintain or cause to be maintained an Account (and any separate subaccount) which accurately reflects the interest of each Participant, as provided for in Section ‎9.1, and shall maintain or cause to be maintained all necessary books of account and records with respect to the administration of the Plan.The Administrative Committee shall mail or cause to be mailed to Participants reports to be furnished to Participants in accordance with the Plan or as may be required by ERISA.Any notices, reports, or statements to be given, furnished, made, or delivered to a Participant shall be deemed duly given, furnished, made, or delivered when addressed to the Participant and delivered to the Participant in person or mailed by ordinary mail to his address last communicated to the Administrative Committee (or its delegate) or of his Employing Company. 13.10Liability of the Administrative Committee.In administering the Plan, except as may be prohibited by ERISA, neither the Administrative Committee nor any person to whom it may delegate any duty or power in connection with administering the Plan shall be liable for any 46 action or failure to act except for its or his own gross negligence or willful misconduct; nor for the payment of any amount under the Plan; nor for any mistake of judgment made by him or on his behalf as a member of the Administrative Committee; nor for any action, failure to act, or loss unless resulting from his own gross negligence or willful misconduct; nor for the neglect, omission, or wrongdoing of any other member of the Administrative Committee.No member of the Administrative Committee shall be personally liable under any contract, agreement, bond, or other instrument made or executed by him or on his behalf as a member of the Administrative Committee. 13.11Reimbursement of Expenses and Compensation of Administrative Committee.Members of the Administrative Committee shall be reimbursed by the Company for expenses they may individually or collectively incur in the performance of their duties.Each member of the Administrative Committee who is a full time employee of the Company or of any Employing Company shall serve without compensation for his services as such member; each other member of the Administrative Committee shall receive such compensation, if any, for his services as the Board of Directors may fix from time to time. 13.12Expenses of Plan and Trust Fund.The expenses of establishment and administration of the Plan and the Trust Fund, including all fees of the Trustee, auditors, and counsel, shall be paid by the Company or the Employing Companies.Notwithstanding the foregoing, to the extent provided in the Trust Agreement, certain administrative expenses may be paid from the Trust Fund either directly or through reimbursement of the Company or the Employing Companies.Any expenses directly related to the investments of the Trust Fund, such as stock transfer taxes, brokerage commissions, or other charges incurred in the acquisition or disposition of such investments, shall be paid from the Trust Fund (or from the particular Investment Fund to which such fees or expenses relate) and shall be deemed to be part of the cost of such securities or deducted in computing the proceeds therefrom, as the case may be.Investment management fees for the Investment Funds shall be paid from the particular Investment Fund to which they relate.In the event the Company or an Employing Company pays investment management fees directly, the Company or such Employing Company shall be reimbursed for such fees from the particular Investment Fund to which they relate, unless the Company or the Employing Company, as the case may be, elects not to be reimbursed for such expenses.Taxes, if any, on any assets held or income received by the Trustee and transfer taxes on the transfer of Common Stock from the Trustee to a Participant or his Beneficiary shall be charged appropriately against the Accounts of Participants as the Administrative Committee shall determine.Any expenses paid by the Company pursuant to Section ‎13.11 and this Section ‎13.12 shall be subject to reimbursement by other Employing Companies of their proportionate shares of such expenses as determined by the Administrative Committee. 13.13Responsibility for Funding Policy.The Pension Fund Investment Review Committee of The Southern Company System shall have responsibility for providing a procedure for establishing and carrying out a funding policy and method for the Plan consistent with the objectives of the Plan and the requirements of Title I of ERISA.Included within the responsibility described in the preceding sentence, where necessary to accomplish the orderly administration of the Plan with respect to the investment of assets in a Participant’s Account, the Pension Fund Investment Review Committee may designate an Investment Fund or Investment Funds if necessary to serve this purpose.Nothing in this Section ‎13.13 shall be construed to 47 relieve a Participant of his obligations under Article VIII or to otherwise supersede any provision of Article VIII. 13.14Management of Assets.The Administrative Committee shall not have responsibility with respect to control or management of the assets of the Plan, nor any authority or discretion to select or terminate any Investment Funds.The Trustee shall have the sole responsibility for the administration of the assets of the Plan as provided in the Trust Agreement, except to the extent that an investment advisor (who qualifies as an Investment Manager as that term is defined in ERISA) who is appointed by the Pension Fund Investment Review Committee shall have responsibility for the management of the assets of the Plan, or some part thereof (including powers to acquire and dispose of the assets of the Plan, or some part thereof). 13.15Notice and Claims Procedures.Pursuant to the requirements of ERISA and the regulations thereunder of the Secretary of Labor from time to time in effect, the Administrative Committee shall: (a)provide adequate notice in writing to any Participant or Beneficiary whose claim under the Plan has been denied, setting forth specific reasons for such denial, written in a manner calculated to be understood by such Participant or Beneficiary, and (b)afford a reasonable opportunity to any Participant or Beneficiary whose claim has been denied for a full and fair review of the decision denying the claim. Notice and claims procedures established by the Administrative Committee for this purpose shall comply with ERISA, shall be set forth in the Summary Plan Description for the Plan and are incorporated herein by reference.The decision of the Administrative Committee on review of a claim which has been denied shall be final and conclusive.In addition to the foregoing, a Participant or Beneficiary shall not be permitted to bring any suit at law or in equity or any other legal claim concerning the Plan without first exhausting the remedies available hereunder as set forth in claims procedures described in the Summary Plan Description of the Plan.Notwithstanding the foregoing, to the fullest extent permitted by law, no action at law or equity to recover under this Plan shall be commenced later than six months from the date of the decision of the Administrative Committee on appeal (or if no decision is furnished, six months from the final date of the period during which the Administrative Committee is required to provide notification of its determination under regulations issued by the Secretary of Labor).The review procedures described and authorized herein and under the Summary Plan Description are the exclusive dispute resolution procedures provided under the Plan. 13.16Bonding.Unless otherwise determined by the Board of Directors or required by law, no member of the Administrative Committee shall be required to give any bond or other security in any jurisdiction. 13.17Multiple Fiduciary Capacities.Any person or group of persons may serve in more than one fiduciary capacity with respect to the Plan, and any fiduciary with respect to the Plan may serve as a fiduciary with respect to the Plan in addition to being an officer, employee, agent, or other representative of a party in interest, as that term is defined in ERISA. 48 ARTICLE XIV TRUSTEE OF THE PLAN 14.1Trustee.The Company has entered into a Trust Agreement with the Trustee to hold the funds necessary to provide the benefits set forth in the Plan.If the Board of Directors so determines, the Company may enter into a Trust Agreement or Trust Agreements with additional trustees.Any Trust Agreement may be amended by the Company from time to time in accordance with its terms.Any Trust Agreement shall provide, among other things, that all funds received by the Trustee thereunder will be held, administered, invested, and distributed by the Trustee, and that no part of the corpus or income of the Trust held by the Trustee shall be used for or diverted to purposes other than for the exclusive benefit of Participants or their Beneficiaries, except as otherwise provided in the Plan.Any Trust Agreement may also provide that the investment and reinvestment of the Trust Fund, or any part thereof may be carried out in accordance with directions given to the Trustee by any Investment Manager or Investment Managers (as that term is defined in ERISA) who may be appointed by the Pension Fund Investment Review Committee.The Board of Directors may remove any Trustee or any successor Trustee, and any Trustee or any successor Trustee may resign.Upon removal or resignation of a Trustee, the Board of Directors shall appoint a successor Trustee. 14.2Purchase of Common Stock.As soon as practicable after receipt of funds applicable to the purchase of Common Stock, the Trustee shall purchase Common Stock or cause Common Stock to be purchased.Such Common Stock may be purchased on the open market or by private purchase (including private purchases directly from The Southern Company); provided that (a) no private purchase may be made at any price greater than the last sale price or highest current independent bid price, whichever is higher, for Common Stock on the New York Stock Exchange, plus an amount equal to the commission payable in a stock exchange transaction; (b) if such private purchase shall be a purchase of Common Stock directly from The Southern Company, no commission shall be paid with respect thereto unless such commission satisfies the requirements of Prohibited Transaction Class Exemption 75-1; and (c) the Trustee may purchase Common Stock directly from The Southern Company under The Southern Investment Plan, as from time to time amended, or under any other similar plan made available to holders of record of shares of Common Stock which may be in effect from time to time, at the purchase price provided for in such plan.The Trustee may hold in cash, and may temporarily invest funds applicable to the purchase of Common Stock in short term United States obligations, other obligations guaranteed by the United States Government, commercial paper, or certificates of deposit, and if the Trustee so determines, may transfer such funds to money market funds utilized by the Trustee for qualified employee benefit trusts. 14.3Voting of Common Stock.Before each annual or special meeting of shareholders of The Southern Company, there shall be sent to each Participant a copy of the proxy soliciting material for the meeting, together with a form requesting instructions to the Trustee on how to vote the shares of Common Stock credited to such Participant’s Account as of the record date of the Common Stock.If a Participant does not provide the Trustee or its designated agent with timely voting instructions for the Trustee, the Pension Fund Investment Review Committee or its delegate may direct the Trustee how to vote such Participant’s shares.If the Pension Fund Investment Review Committee or its delegate does not provide the Trustee or its designated agent with timely voting instructions, the Trustee, if required to do so by applicable law, may 49 vote such Participant’s shares.The Pension Fund Investment Review Committee or its delegate may direct the Trustee with respect to voting unallocated shares of Common Stock, if any.If the Pension Fund Investment Review Committee or its delegate does not provide the Trustee or its designated agent with timely voting instructions, the Trustee, if required to do so by applicable law, may vote such unallocated shares. 14.4Voting of Other Investment Fund Shares.The Pension Fund Investment Review Committee or its delegate may direct the Trustee with respect to voting the shares in any Investment Fund other than the Company Stock Fund.To the extent an Investment Manager has been designated with respect to an Investment Fund, such Investment Manager (and not the Pension Fund Investment Review Committee) shall direct the Trustee with respect to voting the shares in such Investment Fund.If the Investment Manager does not direct the Trustee with respect to voting such shares, the Pension Fund Investment Review Committee may direct the Trustee with respect to voting such shares.If the Pension Fund Investment Review Committee does not provide the Trustee or its designated agent with timely voting instructions, the Trustee, if required to do so by applicable law, may vote such shares. 14.5Uninvested Amounts.The Trustee may keep uninvested an amount of cash sufficient in its opinion to enable it to carry out the purposes of the Plan. 14.6Independent Accounting.The Board of Directors shall select a firm of independent public accountants to examine and report annually on the financial position and the results of operation of the Trust forming a part of the Plan. 50 ARTICLE XV AMENDMENT AND TERMINATION OF THE PLAN 15.1Amendment of the Plan.The Plan may be amended or modified by the Board of Directors pursuant to its written resolutions at any time and from time to time; provided, however, that no such amendment or modification shall make it possible for any part of the corpus or income of the Trust Fund to be used for or diverted to purposes other than for the exclusive benefit of Participants or their Beneficiaries under the Plan, including such part as is required to pay taxes and administration expenses of the Plan.The Plan may also be amended or modified by the Administrative Committee (a) if such amendment or modification does not involve a substantial increase in cost to any Employing Company, or (b) as may be necessary, proper, or desirable in order to comply with laws or regulations enacted or promulgated by any federal or state governmental authority and to maintain the qualification of the Plan under Code Sections 401(a) and 501(a) and the applicable provisions of ERISA as provided in regulations prescribed by the Secretary of the Treasury. No amendment to the Plan shall have the effect of decreasing a Participant’s vested interest in his Account, determined without regard to such amendment, as of the later of the date such amendment is adopted or the date it becomes effective.In addition, if the vesting schedule of the Plan is amended, any Participant who has completed at least three (3) Years of Service and whose vested interest is at any time adversely affected by such amendment may elect to have his vested interest determined without regard to such amendment during the election period defined under Code Section 411(a)(10).Finally, no amendment shall eliminate an optional form of benefit in violation of Code Section 411(d)(6). 15.2Termination of the Plan.It is the intention of the Employing Companies to continue the Plan indefinitely.However, the Board of Directors pursuant to its written resolutions may at any time and for any reason suspend or terminate the Plan or suspend or discontinue the making of contributions of all Participants and of contributions by all Employing Companies.Any Employing Company may, by action of its board of directors and approval of the Board of Directors, suspend or terminate the making of contributions of Participants in the employ of such Employing Company and of contributions by such Employing Company. In the event of termination of the Plan or partial termination or upon complete discontinuance of contributions under the Plan by all Employing Companies or by any one Employing Company, the amount to the credit of the Account of each Participant whose Employing Company shall be affected by such termination or discontinuance shall be determined as of the next Valuation Date and shall be distributed to him or his Beneficiary thereafter at such time or times and in such nondiscriminatory manner as is determined by the Administrative Committee in compliance with the restrictions on distributions set forth in Code Section 401(k). 15.3Merger or Consolidation of the Plan.The Plan shall not be merged or consolidated with nor shall any assets or liabilities thereof be transferred to any other plan unless each Participant of the Plan would (if the Plan then terminated) receive a benefit immediately after the merger, consolidation, or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately prior to the merger, consolidation, or transfer (if the Plan had then terminated). 51 ARTICLE XVI TOP HEAVY REQUIREMENTS 16.1Top-Heavy Plan Requirements.For any Plan Year the Plan shall be determined to be a top-heavy plan, the Plan shall provide the minimum allocation requirement of Section ‎16.3. 16.2Determination of Top-Heavy Status. (a)For any Plan Year commencing after December 31, 1983, the Plan shall be determined to be a top-heavy plan, if, as of the Determination Date, the sum of the Aggregate Accounts of Key Employees under this Plan exceeds 60% of the Aggregate Accounts of all Employees entitled to participate in this Plan. (b)For any Plan Year commencing after December 31, 1983, the Plan shall be determined to be a super-top-heavy plan, if, as of the Determination Date, the sum of the Aggregate Accounts of Key Employees under this Plan exceeds 90% of the Aggregate Accounts of all Employees entitled to participate in this Plan. (c)In the case of a Required Aggregation Group, each plan in the group will be considered a top-heavy plan if the Required Aggregation Group is a Top-Heavy Group.No plan in the Required Aggregation Group will be considered a top-heavy plan if the Aggregation Group is not a Top-Heavy Group. In the case of a Permissive Aggregation Group, only a plan that is part of the Required Aggregation Group will be considered a top-heavy plan if the Permissive Aggregation Group is a Top-Heavy Group.A plan that is not part of the Required Aggregation Group but that has nonetheless been aggregated as part of the Permissive Aggregation Group will not be considered a top-heavy plan even if the Permissive Aggregation Group is a Top-Heavy Group. (d)For purposes of this Article XVI, if any Employee is a non-Key Employee for any Plan Year, but such Employee was a Key Employee for any prior Plan Year, such Employee’s Present Value of Accrued Retirement Income and/or Aggregate Account balance shall not be taken into account for purposes of determining whether this Plan is a top-heavy or super-top-heavy plan (or whether any Aggregation Group which includes this Plan is a Top-Heavy Group).In addition, if an Employee or former Employee has not performed any services for any Employing Company maintaining the Plan at any time during the one-year period ending on the Determination Date, the Aggregate Account and/or Present Value of Accrued Retirement Income shall be excluded in determining whether this Plan is a top-heavy or super-top-heavy plan. (e)Only those plans of the Affiliated Employers in which the Determination Dates fall within the same calendar year shall be aggregated in order to determine whether such plans are top-heavy plans. 52 16.3Minimum Allocation for Top-Heavy Plan Years. (a)Notwithstanding anything herein to the contrary, for any top-heavy Plan Year, the Employing Company contribution allocated to the Account of each non-Key Employee shall be an amount not less than the lesser of: (1) 3% of such Participant’s compensation for that Plan Year, or (2) a percentage of that Participant’s compensation not to exceed the percentage at which contributions are made under the Plan for the Key Employee for whom such percentage is highest for that Plan Year. (b)For purposes of the minimum allocation of Section ‎16.3‎(a), the percentage allocated to the Account of any Key Employee shall be equal to the ratio of the Employing Company contributions allocated on behalf of such Key Employee divided by the compensation of such Key Employee for that Plan Year.Employer Matching Contributions shall be taken into account for purposes of satisfying the minimum contribution allocation requirements under Code Section 416(c)(2) and the Plan. (c)For any top-heavy Plan Year, the minimum allocations of Section ‎16.3‎(a) shall be allocated to the Accounts of all non-Key Employees who are Participants and who are employed by the Affiliated Employers on the last day of the Plan Year. (d)Notwithstanding the foregoing, in any Plan Year in which a non-Key Employee is a Participant in both this Plan and a defined benefit plan, and both such plans are top-heavy plans, the Affiliated Employers shall not be required to provide a non-Key Employee with both the full separate minimum defined benefit and the full separate defined contribution plan allocations.Therefore, if a non-Key Employee is participating in a defined benefit plan maintained by the Affiliated Employers and the minimum benefit under Code Section 416(c)(1) is provided the non-Key Employee under such defined benefit plan, the minimum allocation provided for above shall not be applicable, and no minimum allocation shall be made on behalf of the non-Key Employee.Alternatively, the Employing Company may satisfy the minimum allocation requirement of Code Section 416(c)(2) for the non-Key Employee by providing any combination of benefits and/or contributions that satisfy the safe harbor rules of Treasury Regulation Section 1.416-1(M-12). (e)For all top-heavy purposes other than the determination of whether an Employee is a Key Employee, “compensation” shall mean all payments by the employer to an Eligible Participant included as wages within the meaning of Code Section 3401(a) and all other payments of compensation to an Eligible Participant by the employer (in the course of the employer’s trade or business) for which the employer is required to furnish the Eligible Participant a written statement under Code Sections 6041(d), 6051(a)(3) and 6052.Compensation for this purpose shall be determined without regard to any rules under Code Section 3401(a) that limit the remuneration included in wages based on the nature or location of the Eligible Participant or the services performed.Compensation shall also include (i) an Eligible Participant’s elective deferrals under Code Sections 402(g)(3) and 414(v), (ii) amounts contributed or deferred under Code Section 125 by the employer at the Eligible Participant’s election that are not includible in the Eligible Participant’s gross income, and (iii) amounts which are not includible in an Eligible Participant’s gross income by reason of Code Sections 132(f)(4) or 457.Compensation also shall be limited pursuant to Code Section 401(a)(17). 53 ARTICLE XVII GENERAL PROVISIONS 17.1Plan Not an Employment Contract.The Plan shall not be deemed to constitute a contract between an Affiliated Employer and any Employee, nor shall anything herein contained be deemed to give any Employee any right to be retained in the employ of an Employing Company or to interfere with the right of an Employing Company to discharge any Employee at any time and to treat him without regard to the effect which such treatment might have upon him as a Participant. 17.2No Right of Assignment or Alienation.Except as may be otherwise permitted or required by law, no right or interest in the Plan of any Participant or Beneficiary and no distribution or payment under the Plan to any Participant or Beneficiary shall be subject in any manner to anticipation, alienation, sale, transfer (except by death), assignment (either at law or in equity), pledge, encumbrance, charge, attachment, garnishment, levy, execution, or other legal or equitable process, whether voluntary or involuntary, and any attempt to so anticipate, alienate, sell, transfer, assign, pledge, encumber, charge, attach, garnish, levy, or execute or enforce any other legal or equitable process against the same shall be void, nor shall any such right, interest, distribution, or payment be in any way liable for or subject to the debts, contracts, liabilities, engagements, or torts of any person entitled to such right, interest, distribution, or payment. If any Participant or Beneficiary is adjudicated bankrupt or purports to anticipate, alienate, sell, transfer, assign, pledge, encumber, or charge any such right, interest, distribution, or payment, voluntarily or involuntarily, or if any action shall be taken which is in violation of the provisions of the immediately preceding sentence, the Administrative Committee may hold or apply or cause to be held or applied such right, interest, distribution, or payment or any part thereof to or for the benefit of such Participant or Beneficiary in such manner as is in accordance with applicable law.In addition, a Participant’s benefits may be offset pursuant to a judgment, order, or decree issued (or settlement agreement entered into) on or after August 5, 1997, if and to the extent that such offset is permissible or required under Code Section 401(a)(13). Notwithstanding the above, the Administrative Committee and the Trustee shall comply with any domestic relations order (as defined in Code Section 414(p)(1)(B)) which is a qualified domestic relations order satisfying the requirements of Code Section 414(p).The Administrative Committee shall establish procedures for (a) notifying Participants and alternate payees who have or may have an interest in benefits which are the subject of domestic relations orders, (b)determining whether such domestic relations orders are qualified domestic relations orders under Code Section 414(p), and (c) distributing benefits which are subject to qualified domestic relations orders. 17.3Payment to Minors and Others.If the Administrative Committee determines that any person entitled to a distribution or payment from the Trust Fund is an infant or a minor, is incompetent, or is unable to care for his affairs by reason of physical or mental disability, it may cause all distributions or payments thereafter becoming due to such person to be made to any other person for his benefit, without responsibility to follow the application of payments so made.Payments made pursuant to this provision shall completely discharge the Company, the Trustee, and the Administrative Committee with respect to the amounts so paid.No person shall have any rights under the Plan with respect to the Trust Fund, or against the Trustee or any Employing Company, except as specifically provided herein. 17.4Source of Benefits.The Trust Fund established under the Plan shall be the sole source of the payments or distributions to be made in accordance with the Plan.No person shall have any rights under the Plan with respect to the Trust Fund, or against the Trustee or any Employing Company, except as specifically provided herein. 54 17.5Unclaimed Benefits.If the Administrative Committee is unable, within five (5) years after any distribution becomes payable to a Participant or Beneficiary, to make or direct payment to the person entitled thereto because the identity or whereabouts of such person cannot be ascertained, notwithstanding the mailing of due notice to such person at his last known address as indicated by the records of either the Administrative Committee or his Employing Company, then such benefit or distribution will be disposed of as follows: (a)If the whereabouts of the Participant is unknown to the Administrative Committee, distribution will be made to the Participant’s Beneficiary or Beneficiaries. Payment to such one or more persons shall completely discharge the Company, the Trustee, and the Administrative Committee with respect to the amounts so paid. (b)If none of the persons described in (a) above, can be located, then the benefit payable under the Plan shall be forfeited and shall be applied to reduce future Employer Matching Contributions.Notwithstanding the foregoing sentence, such benefit shall be reinstated if a claim is made by the Participant or Beneficiary for the forfeited benefit. In the event the Administrative Committee makes or directs a payment to the person entitled thereto but the check for such payment remains un-cashed for a period of 180 days, the Administrative Committee shall take such actions as it deems reasonable to determine the whereabouts of such person.If the whereabouts of the person is unknown or the check remains un-cashed, the Administrative Committee shall direct that such check be cancelled.In the event the person entitled to such payment subsequently requests payment, the Administrative Committee shall direct such payment to such person in the amount of the previous check. 17.6Governing Law.The provisions of the Plan and the Trust shall be construed, administered, and enforced in accordance with the laws of the State of Georgia, except to the extent such laws are preempted by the laws of the United States. 55 IN WITNESS WHEREOF, Southern Company Services, Inc., through the duly authorized officer and Chair of the Plan’s Administrative Committee, has adopted this amendment and restatement of The Southern Company Employee Savings Plan effective as of January 1, 2010, to be executed this 22nd day of December, 2009. Attest: CHAIR ADMINISTRATIVE COMMITTEE /s/C. C. Hudgins Secretary By:/s/Marsha S. Johnson APPENDIX A- EMPLOYING COMPANIES The Employing Companies as of January 1, 2010 are: Alabama Power Company Georgia Power Company Gulf Power Company Mississippi Power Company Southern Communications Services, Inc. Southern Company Services, Inc. Southern Nuclear Operating Company, Inc. 56
